Exhibit 10.31

 

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

by and between

ONEOK, INC.

and

NORTHERN BORDER PARTNERS, L.P.

February 14, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1. PURCHASE AND SALE

   1

1.1

 

Interests

   1

1.2

 

Consideration and Payment

   1

1.3

 

The Closing

   1

1.4

 

Working Capital Adjustment

   2

SECTION 2. REPRESENTATIONS AND WARRANTIES OF ONEOK

   4

2.1

 

Organization and Authority of ONEOK

   4

2.2

 

Organization, Authority and Qualification of the Entities

   5

2.3

 

Capital of Companies; Beneficial Ownership

   5

2.4

 

Subsidiaries

   6

2.5

 

Financial Statements

   6

2.6

 

Taxes

   7

2.7

 

Absence of Certain Changes

   8

2.8

 

Ordinary Course

   9

2.9

 

Intellectual Property

   9

2.10

 

Contracts

   10

2.11

 

Compliance

   11

2.12

 

Litigation

   11

2.13

 

Insurance

   11

2.14

 

Related Transactions

   12

2.15

 

Employee Benefit Matters

   12

2.16

 

Environmental Matters

   13

2.17

 

Regulatory Matters

   13

2.18

 

Operating Assets

   14

2.19

 

Brokers’ Fees

   15

2.20

 

Books and Records

   15

2.21

 

Indebtedness

   15

2.22

 

Disclaimer

   15

SECTION 3. REPRESENTATIONS AND WARRANTIES OF NORTHERN BORDER

   16

3.1

 

Organization and Authority of Northern Border

   16

3.2

 

Litigation

   17

3.3

 

Securities Act

   17

3.4

 

Brokers’ Fees

   18

3.5

 

Opinion of Financial Adviser

   18

3.6

 

Disclaimer

   18

SECTION 4. COVENANTS OF ONEOK

   19

4.1

 

Conduct of the Entities

   19

4.2

 

Cash Management

   21

SECTION 5. COVENANTS OF NORTHERN BORDER

   21

5.1

 

Northern Border’s Efforts Regarding Financing Arrangements.

   21

5.2

 

Books and Records

   21

SECTION 6. COVENANTS OF ONEOK AND NORTHERN BORDER

   22

6.1

 

Access to Information

   22

6.2

 

Commercially Reasonable Efforts

   23



--------------------------------------------------------------------------------

6.3

 

Regulatory and Other Authorizations; Notices and Consents

   23

6.4

 

Public Announcements

   24

6.5

 

Notices of Certain Events

   24

6.6

 

Entity Guarantees

   24

6.7

 

Intercompany Accounts

   25

6.8

 

Shared Contracts and Drop-Down Contracts

   25

6.9

 

ONEOK Marks

   26

6.10

 

Indebtedness for Borrowed Money

   26

6.11

 

Conversion Transactions

   26

6.12

 

Interim Financial Statements

   27

6.13

 

Cooperation Regarding Audits

   27

6.14

 

Insurance Matters

   27

SECTION 7. CONDITIONS TO CLOSING

   27

7.1

 

Conditions to the Obligations of ONEOK

   27

7.2

 

Conditions to the Obligations of Northern Border

   29

SECTION 8. TERMINATION OF AGREEMENT; RIGHTS TO PROCEED

   31

8.1

 

Termination

   31

8.2

 

Effect of Termination

   31

SECTION 9. INDEMNIFICATION

   32

9.1

 

Survival of Representations and Warranties, Etc.

   32

9.2

 

Indemnification

   32

9.3

 

Threshold; Cap

   33

9.4

 

Exclusive Remedy; Sole Recourse

   34

9.5

 

No Contribution

   35

9.6

 

Setoff

   35

9.7

 

Third Party Claims

   35

SECTION 10. TAX MATTERS

   36

10.1

 

Retention of Records

   36

10.2

 

Cooperation

   36

10.3

 

Transfer Taxes

   37

10.4

 

Tax Returns

   37

10.5

 

Allocation of Taxes

   38

10.6

 

Tax Indemnity

   39

10.7

 

Contests

   41

10.8

 

Amended Tax Returns

   41

10.9

 

Miscellaneous

   42

10.10

 

Allocation of the Purchase Price

   42

SECTION 11. MISCELLANEOUS

   43

11.1

 

Fees and Expenses

   43

11.2

 

Governing Law

   43

11.3

 

Notices

   43

11.4

 

Entire Agreement

   44

11.5

 

Assignability; Binding Effect

   44

11.6

 

Captions and Gender

   45

11.7

 

Execution in Counterparts

   45

11.8

 

Amendments

   45

 

ii



--------------------------------------------------------------------------------

11.9

 

Publicity and Disclosures

   45

11.10

 

Severability

   45

11.11

 

Waiver of Jury Trial

   45

11.12

 

Arbitration

   45

11.13

 

Time of the Essence

   46

11.14

 

Remedies Cumulative; Specific Performance

   46

11.15

 

Further Assurances

   46

11.16

 

Third Party Beneficiaries

   46

11.17

 

Audit Committee Authority

   46

11.18

 

Certain Definitions

   47

11.19

 

Other Defined Terms

   54

 

Exhibit A — Companies/Company Subsidiaries

Exhibit B — Intentionally Omitted

Exhibit C — ONEOK Guaranty Agreement

Exhibit D — Target Working Capital

Exhibit E — Services Agreement

 

iii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of
February 14, 2006 by and between ONEOK, Inc., an Oklahoma corporation (“ONEOK”),
and Northern Border Partners, L.P., a Delaware limited partnership (“Northern
Border”) (each a “Party” and together, the “Parties”). Capitalized terms used
but not defined shall have the meaning given in Section 11.18.

W I T N E S S E T H

WHEREAS, ONEOK owns all of the issued and outstanding Equity Interests (the
“Shares”) of each of the Persons listed on Exhibit A hereto under the heading
“Companies,” (the “Companies”, and each, individually, a “Company”);

WHEREAS, the Companies and their Subsidiaries, all of which are listed on
Exhibit A under the heading “Company Subsidiaries”, own and operate natural gas
gathering, processing, fractionating, transportation, storage, pipelines and
natural gas liquids assets located in Kansas, Oklahoma, Texas and Louisiana (the
“Business”); and

WHEREAS, ONEOK wishes to sell the Shares to Northern Border and Northern Border
wishes to purchase the Shares, upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual agreements and
covenants herein contained, and intending to be legally bound hereby, the
Parties hereto hereby agree as follows:

SECTION 1. PURCHASE AND SALE

1.1 Interests. At the Closing, ONEOK shall deliver or cause to be delivered to
Northern Border good and sufficient instruments of transfer transferring all of
the Shares to Northern Border. Such instruments of transfer shall effectively
vest in Northern Border good and marketable title to all of the Shares free and
clear of all Liens other than transfer restrictions imposed by applicable
securities laws.

1.2 Consideration and Payment. As consideration for the Shares, Northern Border
will, at Closing, pay to ONEOK $1,350,000,000 (the “Purchase Price”) by wire
transfer of immediately available funds to an account designated by ONEOK in
writing not less than two (2) business days prior to the Closing Date.

1.3 The Closing.

(a) Subject to the provisions of Section 8, the closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Gable & Gotwals, 100 W. 5th Street, Tulsa, OK 74103, commencing at 10:00 a.m.
local time on the first business day of the calendar month immediately following
the satisfaction or waiver of all conditions to the obligations of the Parties
to consummate the transactions contemplated hereby



--------------------------------------------------------------------------------

(other than conditions with respect to actions the Parties shall take at the
Closing itself, including without limitation, conditions in Section 7.1(h) and
7.2(h) herein) or such other date as Northern Border and ONEOK may mutually
determine (the “Closing Date”).

(b) At the Closing, ONEOK will deliver the following documents and deliverables
to Northern Border:

(i) Good and sufficient instruments of transfer transferring all of the Shares
to Northern Border free and clear of all Liens other than transfer restrictions
imposed by applicable securities laws;

(ii) An executed copy of a Services Agreement substantially in the form attached
hereto as Exhibit E (the “Services Agreement”);

(iii) A certificate certifying that the transactions contemplated hereby are
exempt from withholding under Code Section 1445 executed in accordance with the
requirements of the Treasury regulations promulgated thereunder;

(iv) Resignations of the officers, directors and managers identified prior to
Closing by Northern Border;

(v) An executed copy of a Guaranty substantially in the form attached hereto as
Exhibit C (the “ONEOK Guaranty Agreement”);

(vi) A written opinion from legal counsel to ONEOK addressed to Northern Border
substantially in the form attached hereto as Schedule 1.3(b)(vi); and

(vii) Such other certificates, instruments of conveyance, and documents as may
be reasonably requested by Northern Border prior to the Closing Date to carry
out the intent and purposes of this Agreement.

(c) At the Closing, Northern Border will deliver the following documents and
deliverables to ONEOK:

(i) An executed copy of the Services Agreement;

(ii) A written opinion from legal counsel to Northern Border addressed to ONEOK
substantially in the form attached hereto as Schedule 1.3(c)(ii); and

(iii) Such other certificates, instruments, and documents as may be reasonably
requested by ONEOK prior to the Closing Date to carry out the intent and
purposes of this Agreement.

1.4 Working Capital Adjustment.

(a) As soon as practicable, but in no event later than 60 days following the
Closing, ONEOK shall prepare and deliver to Northern Border a calculation (the
“Closing Working Capital Statement”) of the Net Working Capital of the Entities,
on a consolidated basis,

 

2



--------------------------------------------------------------------------------

as of the close of business on the last day of the month immediately preceding
the Closing Date (the “Closing Working Capital”). The Closing Working Capital
Statement shall be prepared in accordance with the principles set forth in the
definition of Net Working Capital.

(b) ONEOK shall deliver a copy of the Closing Working Capital Statement to
Northern Border promptly after it has been prepared. After receipt of the
Closing Working Capital Statement, Northern Border shall have 30 days to review
the Closing Working Capital Statement, together with the work papers used in the
preparation thereof. ONEOK shall (i) provide Northern Border and its
Representatives reasonable access during normal business hours to all relevant
personnel, work papers, trial balances and other financial information to the
extent necessary or useful to complete their review of the Closing Working
Capital Statement, and (ii) cooperate with Northern Border’s and its
Representatives’ reasonable requests with respect to the review of the Closing
Working Capital Statement, including by providing on a timely basis all
information necessary or useful in reviewing the Closing Working Capital
Statement. Unless Northern Border delivers written notice to ONEOK on or prior
to the 30th day after Northern Border’s receipt of the Closing Working Capital
Statement specifying in reasonable detail the amount, nature and basis of all
disputed items, Northern Border shall be deemed to have accepted and agreed to
the calculation of the Closing Working Capital. If Northern Border (or one of
its Representatives) notifies ONEOK of an objection to the calculation of the
Closing Working Capital, ONEOK and Northern Border shall, within 20 days (or
such longer period as the Parties may agree in writing) following such notice
(the “Resolution Period”), attempt to resolve their differences and any
resolution by them as to any disputed amounts shall be final, binding and
conclusive (other than as a result of manifest error or fraud).

(c) If, at the conclusion of the Resolution Period, there are any amounts
remaining in dispute, then such amounts remaining in dispute shall be submitted
to a nationally recognized public accounting firm agreed by Northern Border and
ONEOK (the “Neutral Auditors”). Northern Border and ONEOK shall execute, if
requested by the Neutral Auditors, a reasonable engagement letter, including
customary indemnities. The Neutral Auditors shall act as an arbitrator to
determine, based solely on the provisions of this Section 1.4(c) and the
presentations by ONEOK and Northern Border, and not by independent review, only
those issues still in dispute. The Neutral Auditors’ determination shall be made
within 30 days of the dispute being submitted for their determination, shall be
set forth in a written statement delivered to ONEOK and Northern Border and
shall be final, non-appealable and binding on the Parties hereto, absent
manifest error or fraud. A judgment of a court of competent jurisdiction may be
entered upon the Neutral Auditors’ determination. The Neutral Auditors shall
have exclusive jurisdiction over, and resort to the Neutral Auditors as provided
in this Section 1.4(c) shall be the only recourse and remedy of the Parties
against one another with respect to, any disputes arising out of or relating to
the adjustments pursuant to this Section 1.4(c). The fees, costs and expenses of
the Neutral Auditors shall be borne by Northern Border, on the one hand, and by
ONEOK, on the other, based upon the percentage which the portion of the
contested amount not awarded to each Party bears to the amount actually
contested by such Party. For example, if Northern Border claims that the Closing
Working Capital is $1,000 less than the amount determined by ONEOK, and ONEOK
contests only $500 of the amount claimed by Northern Border, and if the Neutral
Auditors ultimately resolve the dispute by awarding Northern Border $300 of the
$500 contested, then the costs and expenses of the Neutral Auditors will be
allocated 60% (i.e., 300 ÷ 500) to ONEOK and 40% (i.e., 200 ÷ 500) to Northern
Border. The term “Final Closing

 

3



--------------------------------------------------------------------------------

Working Capital” shall mean the definitive Closing Working Capital agreed to (or
deemed to be agreed to) by Northern Border and ONEOK in accordance with
Section 1.4(b) hereof or resulting from the determinations made by the Neutral
Auditors in accordance with this Section 1.4(c) (in addition to those items
theretofore agreed to by ONEOK and Northern Border).

(d) In the event the Final Closing Working Capital

(i) exceeds the Target Working Capital, Northern Border shall pay the excess in
cash to ONEOK; or

(ii) is less than the Target Working Capital, ONEOK shall pay the difference in
cash to Northern Border (the payments contemplated by this Section 1.4(d) are
referred to as the “Net Working Capital Adjustment”).

All payments made pursuant to this Section 1.4 shall be made by wire transfer of
immediately available funds within five (5) days of the determination of the
Final Closing Working Capital to an account designated in writing by the
applicable Party.

SECTION 2. REPRESENTATIONS AND WARRANTIES OF ONEOK

Except as set forth in the disclosure schedules delivered by ONEOK (the “ONEOK
Disclosure Schedules”) to Northern Border on the date hereof (it being agreed
that any matter disclosed in a particular Schedule of the Disclosure Schedules
delivered by ONEOK shall be deemed to have been disclosed with respect to any
other Sections of this Agreement to the extent that the relevance of such matter
to such other Section is readily apparent from the information disclosed), ONEOK
represents and warrants to Northern Border that the statements contained in this
Section 2 are true, correct and complete as of the date of this Agreement and
will be true, correct and complete as of the Closing, except in each case to the
extent that such statements are expressly made only as of a specified date, in
which case ONEOK represents and warrants that such statements are true, correct
and complete as of such specified date.

2.1 Organization and Authority of ONEOK.

(a) ONEOK is a corporation duly incorporated, validly existing and in good
standing under the laws of Oklahoma.

(b) ONEOK has all requisite right, authority and power to enter into this
Agreement and each Related Agreement to be executed and delivered by ONEOK and
to carry out the transactions contemplated hereby and thereby.

(c) The execution, delivery and performance by ONEOK of this Agreement and each
Related Agreement have been duly authorized by all necessary action of ONEOK and
no other action on the part of ONEOK is required in connection therewith.

(d) This Agreement and each Related Agreement to be executed and delivered by
ONEOK constitutes, or when executed and delivered will constitute, valid and
binding obligations of ONEOK enforceable in accordance with their respective
terms, except as such

 

4



--------------------------------------------------------------------------------

enforceability may be limited by bankruptcy, insolvency or other similar laws
from time to time in effect which affect the enforcement of creditors’ rights
generally.

(e) The execution, delivery and performance by ONEOK of this Agreement and each
Related Agreement to be executed and delivered by ONEOK, with or without the
giving of notice or the passage of time, or both:

(i) do not and will not conflict with or violate any provision of the
organizational documents of ONEOK or any Entity;

(ii) do not and will not conflict with or violate any Legal Requirements
applicable to ONEOK or any of the Entities, or, except as set forth in Schedule
2.1(e)(ii) and any filings required to be made under the HSR Act, require ONEOK
or any Entity to obtain any approval, consent or waiver of, or make any filing
with, any Governmental Authority that has not been obtained or made;

(iii) do not and will not require the consent, approval or waiver of any Person
(other than any Governmental Authority), except as set forth in Schedule
2.1(e)(iii), or except for any such consents, approvals or waivers as have been
obtained or the failure of which to be obtained would not, individually or in
the aggregate, have a Material Adverse Effect; and

(iv) does not and will not breach any Material Contract or result in or permit
the termination of any such Material Contract.

2.2 Organization, Authority and Qualification of the Entities. Each Company and
each Subsidiary thereof (each, a “Company Subsidiary” and, together with the
Companies, each an “Entity” and, collectively, the “Entities”) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, as set forth on Exhibit A, and has all
necessary power and authority to own, operate or lease the properties and assets
now owned, operated or leased by it and to carry on its business as it is
currently conducted. Each Entity is duly licensed or qualified to do business
and is in good standing (to the extent applicable) in each jurisdiction in which
the properties owned or leased by it or the operation of its business makes such
licensing or qualification necessary, except where the failure to be so
qualified or licensed would not, individually or in the aggregate, have a
Material Adverse Effect. All material actions taken by the Entities have been
duly authorized, and no Entity has taken any action that in any material respect
conflicts with, constitutes a material default under or results in a material
violation of the organizational documents of such Entities. True and correct
copies of the organizational documents of each Entity, each as in effect on the
date hereof, have previously been made available to Northern Border.

2.3 Capital of Companies; Beneficial Ownership.

(a) All of the issued and outstanding shares of capital stock of each of the
Companies that is a corporation are validly issued, fully paid and nonassessable
and are owned beneficially and of record, directly or indirectly, by ONEOK, and
all of the limited liability company interests in each of the Companies that is
a limited liability company are validly issued, fully paid and nonassessable and
are owned beneficially and of record, directly or indirectly, by ONEOK, in each
case free and clear of all Liens.

 

5



--------------------------------------------------------------------------------

(b) There are no outstanding options, warrants, rights, commitments, preemptive
rights or agreements of any kind for the issuance or sale of, or outstanding
securities convertible into, any additional shares of capital stock of any class
or limited liability company interests, as the case may be, of any Company which
would entitle the holders thereof to an interest in or rights in respect of that
Company, and there are no agreements of any kind that may obligate ONEOK or any
of its Affiliates (including the Companies) to sell, issue, purchase, redeem or
otherwise transfer any Shares to any Person. There are no voting agreements,
proxies or other similar agreements or understandings with respect to the
Shares.

2.4 Subsidiaries.

(a) Exhibit A lists, for each Company Subsidiary, its name, type of entity,
jurisdiction of its incorporation, formation or organization and the percentage
Equity Interest owned by a Company. Except as set forth in Schedule 2.4(a), the
Companies own, directly or indirectly, all of the issued and outstanding Equity
Interests of each Company Subsidiary, free and clear of all Liens other than
transfer restrictions imposed by applicable securities laws, and the owner
beneficially and of record of each Company Subsidiary is either a Company or a
Company Subsidiary, as applicable, and all Equity Interests of each Company
Subsidiary are validly issued, fully paid and nonassessable. There are no
options, warrants, convertible securities or other rights, agreements,
arrangements or commitments of any character relating to the Equity Interests of
the Company Subsidiaries or that may obligate the Company Subsidiaries to issue
or sell any Equity Interests of any Company Subsidiary, and there are no
agreements of any kind that may obligate any Company to sell, issue, purchase,
redeem or otherwise transfer any Equity Interests in any Company Subsidiary to
any Person. There are no voting agreements, proxies or other similar agreements
or understandings with respect to the Equity Interests of the Company
Subsidiaries.

(b) Other than the Company Subsidiaries, no Entity owns any Equity Interest in
any Person except as set forth in Schedule 2.4(b). The Entities own, directly or
indirectly, 50% of the outstanding Equity Interests in Chisholm Pipeline
Company, free and clear of all Liens, other than transfer restrictions imposed
by applicable securities laws.

2.5 Financial Statements.

(a) ONEOK has delivered to Northern Border true, correct and complete copies of
a consolidated unaudited balance sheet of the Entities (the “Balance Sheet”) as
of December 31, 2005 (the “Balance Sheet Date”) and an unaudited statement of
income of the Acquired Entities for the 12 months then ended (together, the
“Financial Statements”) copies of which are attached hereto as Schedule 2.5(a).
The long-term Indebtedness listed in the Financial Statements under the caption
“Long-term Debt, excluding current maturities” is all owed to ONEOK or its
Affiliates.

(b) Except (i) to the extent set forth in or reserved against in the Balance
Sheet or as identified in Schedule 2.5(b) hereto, (ii) for current liabilities
(determined in accordance with GAAP) incurred in the ordinary course of business
consistent with past practices since the Balance Sheet Date, and (iii) for
immaterial Liabilities, none of the Entities has any Liabilities of

 

6



--------------------------------------------------------------------------------

the type that would be required to be disclosed on a balance sheet of that
Entity (or the notes thereto) prepared in accordance with GAAP.

(c) The Financial Statements have been prepared in accordance with GAAP (except
as disclosed herein) during the periods covered thereby, are complete and
correct in all material respects, and present fairly in all material respects
the financial condition of the applicable Entities at the dates of said
statements and the results of their operations for the periods covered thereby,
except for normal year or period end adjustments and the absence of footnotes.

2.6 Taxes.

(a) The Entities have (giving effect to extensions) (x) duly and timely filed
(or there has been filed on their behalf) with the appropriate Governmental
Authority all income and other material Tax Returns required to be filed by
them, and all such Tax Returns are true, correct and complete in all material
respects and (y) timely paid or accrued on the their books, or there has been
paid on their behalf, all material Taxes due and payable.

(b) The Entities have complied in all material respects with all applicable Tax
Laws relating to the payment and withholding of Taxes.

(c) There are no Liens that arose in connection with Taxes upon the assets or
properties of the Entities except for Liens described in clause (a) of the
definition of “Permitted Liens.”

(d) The Entities have not requested (nor has any request been made by any Person
on behalf of any of the Entities) in writing any extension of time within which
to file any Tax Return in respect of any taxable year which has not since been
filed, and no outstanding written waivers or comparable written consents
regarding the application of the statute of limitations with respect to any
Taxes or Tax Returns has been given by or on behalf of the Entities.

(e) To the Knowledge of ONEOK, no U.S. federal, state, local or foreign audits,
reviews or other administrative proceedings or court proceedings (“Audits”) are
ongoing or have been initiated with regard to any Taxes or Tax Returns of the
Entities, and the Entities have not received any written notice of any such
Audits.

(f) None of the Entities has agreed or is required to make any adjustment by
reason of a change in accounting method that would affect any taxable year
ending after the Closing Date, and no Tax Authority has proposed any such
adjustment or change in accounting method that would affect any taxable year
ending after the Closing Date. None of the Entities have an application pending
with any Tax Authority requesting permission for any change in accounting method
that relates to their business or operations and that would affect any taxable
year ending after the Closing Date.

(g) Each of the Entities is classified as a partnership or a disregarded entity
for U.S. federal income tax purposes, except for those Entities listed in
Schedule 2.6.

 

7



--------------------------------------------------------------------------------

(h) No written claim has been made, and to the Knowledge of ONEOK there has been
no oral or threatened claim, by any Tax Authority in a jurisdiction where an
Entity does not file a Tax Return that it is or may be subject to Tax in that
jurisdiction.

(i) None of the Entities is a party to any Tax allocation or sharing agreement
or has any liability for the Taxes of another Person under Treasury Regulations
Section 1.1502-6 or similar law, as a transferee, successor, by contract or
otherwise.

(j) ONEOK is a United States person within the meaning of the Code.

(k) The unpaid Taxes of the Companies (A) did not, as of the Balance Sheet Date,
exceed the reserves established on the Financial Statements, and (B) do not
exceed the reserve as adjusted for the passage of time through the Closing Date
in accordance with past custom and practice of the Entities in filing their Tax
Returns.

(l) None of the assets or properties of the Entities (A) secures any debt the
interest on which is tax-exempt under Code Section 103(a), (B) is “tax-exempt
use property” within the meaning of Code Section 168(h), (C) is “tax exempt bond
financed property” within the meaning of Code Section 168(g)(5), (D) is “limited
use property” within the meaning of Revenue Procedure 76-30 or (E) will be
treated as owned by another Person pursuant to the provisions of Code
Section 168(f)(8).

(m) The transactions contemplated herein are not subject to tax withholding
pursuant to the provisions of Section 3406 or Subchapter A of Chapter 3 of the
Code or any other Legal Requirement.

2.7 Absence of Certain Changes. As of the date hereof, except as identified on
Schedule 2.7, since the Balance Sheet Date there has not been:

(a) any change in the financial condition, properties, assets, Liabilities,
business or operations of the Entities that has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

(b) any contingent Liability incurred by any of the Entities as guarantor or
otherwise with respect to the obligations of others (other than any other
Entity) in excess of $500,000, or any cancellation of any material debt or claim
owing to any Entity, or waiver of any right that has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

(c) other than Permitted Liens, any Lien placed on any of the material
properties of the Entities, that remain in existence on the date hereof and that
will remain in existence on the Closing Date;

(d) any material obligation or Liability of any nature incurred by any of the
Entities, whether accrued, absolute, contingent or otherwise, asserted or
unasserted, known or unknown, other than obligations and Liabilities incurred in
the ordinary course of business consistent with past practice and in accordance
with the terms of this Agreement;

 

8



--------------------------------------------------------------------------------

(e) any purchase, sale or other disposition, or any agreement or other
arrangement for the purchase, sale or other disposition, of any of the material
properties or assets of any Entity other than in the ordinary course of business
consistent with past practice and in accordance with the terms of this
Agreement;

(f) any material change in accounting principles, methods or practices used by
any Entity;

(g) any loss, damage, destruction or other casualty to any Entity’s property,
plants, equipment or inventories (whether or not covered by insurance) that has
had or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(h) any material change in the compensation levels of any Entity’s senior
executives, any material changes in the manner in which other employees are
generally compensated or any provision of additional or supplemental benefits
for its employees generally, except, in each case, normal periodic increases or
promotions effected in the ordinary course of business consistent with past
practice;

(i) any material commitment, guarantee, contractual obligation, capital
expenditure or transaction entered into by any Entity, other than in the
ordinary course of business consistent with past practice, or any borrowing or
other incurrence, assumption or guarantee of Indebtedness by any Entity other
than short term Indebtedness owed to ONEOK or its Affiliates; or

(j) any agreement or understanding whether in writing or otherwise, for any
Entity to take any of the actions specified in paragraphs (a) through (i) above.

For purposes of this Section 2.7, materiality, as to any matter, shall be
determined with respect to all the Entities, taken as a whole.

2.8 Ordinary Course. Since the Balance Sheet Date, the Entities have conducted
their respective businesses in the ordinary course of business consistent with
past practices.

2.9 Intellectual Property. Each Entity owns or has the right to use all
Intellectual Property Assets necessary for or used in the conduct of its
business as currently conducted (“Entity Intellectual Property Assets”), and all
such Entity Intellectual Property Assets owned by any Entity are free and clear
of all Liens (other than Permitted Liens). Neither the execution or delivery of
this Agreement, nor the consummation of the transactions contemplated hereby
will, with or without notice or lapse of time, result in, or give any other
Person the right or option to cause or declare, a breach or termination of, or
cancellation or reduction in rights of any Entity under any Contract providing
for the license of any Entity Intellectual Property Assets to such Entity,
except for any such terminations, cancellations or reductions that, individually
or in the aggregate, would not have a Material Adverse Effect. No Entity is
infringing or otherwise violating in any material respect the Intellectual
Property Assets of any other Person.

 

9



--------------------------------------------------------------------------------

2.10 Contracts.

(a) As of the date hereof, Schedule 2.10(a) contains a true and complete listing
of the following Contracts to which any Entity is a party (collectively, the
“Material Contracts”):

(i) except for any intercompany Indebtedness that will be cancelled prior to
Closing, each Contract for Indebtedness or the borrowing of money, or securing
Indebtedness or the borrowing of money, by any Entity involving an obligation in
excess of $500,000;

(ii) each natural gas transportation, storage, gathering or processing Contract
that individually involves revenues of the Entities in excess of $500,000 for
the year to date period ended on the Balance Sheet Date;

(iii) each executory Contract for the purchase of any fixed asset or service for
a price in excess of $500,000, whether or not such purchase is in the ordinary
course of business;

(iv) each Contract involving a remaining commitment by the Entities to pay
capital expenditures in excess of $500,000;

(v) each Contract for lease of personal property or real property involving
aggregate payments in excess of $500,000 in any calendar year;

(vi) each employment Contract and each Contract providing retention, severance
or project bonus payments, in each case that have not been paid in full as of
the date of this Agreement;

(vii) each Contract with any union, trade organization or bargaining unit
representative;

(viii) each material acquisition, divestiture or merger agreement;

(ix) each joint venture or partnership agreement;

(x) except for Contracts otherwise described in this Section 2.10, each Contract
between ONEOK or any of its Affiliates (other than the Entities) or any officer,
director or manager of any Entity, on the one hand, and any Entity on the other
hand, involving payments by or to Entities in excess of $500,000 in any calendar
year;

(xi) each Contract that provides for a limit on the ability of an Entity or its
Affiliates to compete in any line of business or with any Person or in any
geographic area during any period of time after the Closing;

(xii) each Shared Contract involving payments by or to Entities in excess of
$500,000 in any calendar year;

 

10



--------------------------------------------------------------------------------

(xiii) each Drop-Down Contract involving payments by or to Entities in excess of
$500,000 in any calendar year; and

(xiv) each Contract not otherwise listed above involving aggregate payments
(contingent or otherwise), by or to the Entities in excess of $500,000 in any
future calendar year that cannot be terminated by the Entities upon 60 days or
less notice without penalty.

(b) True and complete copies of all Material Contracts have been made available
to Northern Border.

(c) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, (i) each Material Contract is in full force and effect and
represents the legal, valid and binding obligation of the Entity that is a party
thereto and, to the Knowledge of ONEOK, represents the legal, valid and binding
obligation of the other parties thereto, and (ii) the Entities are not and, to
the Knowledge of ONEOK, no other party is in material breach of any Material
Contract, and neither ONEOK nor any Entity has received any written or, to the
Knowledge of ONEOK, oral notice of termination or breach of any Material
Contract. For purposes of this Section 2.10(c) only, “Material Contracts” shall
also include all Contracts of the types described in Section 2.10(a) above
entered into by any Entity between the date hereof through and including the
Closing Date.

2.11 Compliance. Each Entity is, and at all times since January 1, 2001 has
been, in material compliance with all applicable Legal Requirements, except for
such instances of non-compliance that, individually or in the aggregate would
not have a Material Adverse Effect. Since January 1, 2001, none of ONEOK or any
Entity has received any written notice from any Governmental Authority regarding
any actual or possible material violation of or material failure by any Entity
to comply with any Legal Requirement that has resulted, or would reasonably be
expected to result, in any material fine, penalty or Liability. Each Entity
holds all Permits necessary for it to own and operate its assets and for the
conduct of the Business as now being conducted, other than any Permits, the
failure of which to hold would not, individually or in the aggregate, have a
Material Adverse Effect and there is no suspension or cancellation of any such
Permits pending or, to the Knowledge of ONEOK, threatened.

2.12 Litigation. Except as disclosed in Schedule 2.12, there are no Legal
Proceedings pending or, to the Knowledge of ONEOK, threatened (a) that (i) seeks
more than $1,000,000 in damages for which any Entity could be liable, (ii) seeks
injunctive relief against any Entity, its assets or its activities or (iii) is,
or seeks to be certified as, a class or similar representative action and
involves any Entity or the material assets of any Entity, or (b) that challenges
or otherwise seeks to prevent, enjoin, alter or delay the consummation of the
transactions contemplated hereby. No Entity (nor any of the material assets of
any Entity) is subject to any outstanding Governmental Order.

2.13 Insurance. Schedule 2.13 identifies all insurance policies maintained by,
at the expense of or for the benefit of any Entity and identifies any material
unresolved claims made thereunder. ONEOK has previously made available to
Northern Border accurate and complete copies of the insurance policies
identified on Schedule 2.13. Each of such insurance

 

11



--------------------------------------------------------------------------------

policies is in full force and effect, and the Entities have paid all premiums
due thereunder. Since January 1, 2005, no Entity has received any written notice
or other communication regarding any actual or possible (a) cancellation or
invalidation of any insurance policy, (b) refusal of any coverage or rejection
of any material claim under any insurance policy, or (c) material adjustment in
the amount of the premiums payable with respect to any insurance policy.

2.14 Related Transactions. Except as set forth on Schedule 2.14, and other than
through ownership of the Shares, no Related Party (a) has any direct or indirect
ownership interest in any material asset used in or otherwise relating to the
Business; (b) is indebted to any Entity in an amount exceeding $500,000; (c) has
any direct or indirect financial interest in any Material Contract; and (d) has
any claim against any Entity in excess of $500,000 (other than rights to receive
compensation for services performed as an employee of the Entity or its
Subsidiaries). Each of the following shall be deemed to be a “Related Party”:
(i) ONEOK and its Affiliates (other than the Entities); (ii) each individual who
is an officer or director of ONEOK, its Affiliates or any Entity; (iii) each
member of the immediate family of each of the individuals referred to in clause
“(ii)” above; and (iv) any trust or other entity (other than ONEOK or any
Entity, Northern Border and any Subsidiary of Northern Border) in which any one
of the individuals referred to in clauses “(ii)” and “(iii)” above holds (or in
which more than one of such individuals collectively hold), beneficially or
otherwise, a controlling voting, proprietary or equity interest.

2.15 Employee Benefit Matters. Except as set forth on Schedule 2.15:

(a) All of the employees engaged in running and operating the Business are
employees of ONEOK or its Affiliates (other than the Entities). None of the
Entities have any employees or any Liabilities under any current or former
Employee Benefit Plan.

(b) No Entity has any Liabilities in respect of Employee Benefit Plans or
employment matters relating to current or former employees of such Entity or any
current or former ERISA Affiliate of such Entity.

(c) Neither ONEOK or any of its Affiliates (including the Entities) is a party
to, or bound by, any collective bargaining agreement, Contract or other
understanding with a labor union with respect to any employees who perform
services in connection with the businesses of the Entities, and, to the
Knowledge of ONEOK, there are not any union organizing efforts underway with
respect to any such employees. There are no unfair labor practice or labor
arbitration proceedings pending or, to the Knowledge of ONEOK, threatened
against any Entity.

(d) Each Entity is in compliance, in all material respects, with all applicable
Legal Requirements respecting employment, employment practices, labor, terms and
conditions of employment and wages and hours, and no Entity has or would
reasonably be expected to have any Liability arising out of any failure of ONEOK
or its Affiliates (other than the Entities) to comply with any such Legal
Requirements.

(e) None of the Entities is obligated to make any payments, or is party to any
agreement that could obligate it to make any payments, that would not be
deductible under Code

 

12



--------------------------------------------------------------------------------

section 162(m) or 280G of the Code, or would be considered a payment under a
nonqualified deferred compensation plan, as contemplated in Code section 409A.

2.16 Environmental Matters. Notwithstanding any other provision in this
Agreement, this Section 2.16 contains the exclusive representations of ONEOK
concerning Environmental Matters. Except as set forth on Schedule 2.16:

(a) Each Entity is, and at all times since January 1, 2001 has been, in material
compliance with all applicable Environmental Laws;

(b) There have been no releases of Hazardous Materials from, at, on or under any
property now owned or leased (or formerly owned or leased) by any Entity which
are required by applicable Environmental Laws to be remediated (or would, upon
discovery, be required to be remediated) by any Entity, except for any releases
that have been fully remediated or that would not, individually or in the
aggregate, have a Material Adverse Effect;

(c) Neither ONEOK nor any Entity has received any written request for
information or written notification that it is a potentially responsible party
under CERCLA or any similar state Legal Requirement with respect to any on-site
or off-site location for which liability is currently being asserted against
them with respect to the activities or operations of the Entities and no Entity
has sent or contributed waste to any facility that is subject to a potential
claim under CERCLA or any similar state Legal Requirement;

(d) There are no material writs, injunctions, decrees, notices of violation,
Governmental Orders or judgments outstanding, or any Legal Proceedings pending
or, to ONEOK’s Knowledge, threatened, involving any Entity relating to (i) its
compliance with any Environmental Law or (ii) the release, discharge, spill,
treatment, storage or disposal of Hazardous Materials into the environment at
any location that could reasonably be expected to result in any Entity incurring
any material Liability under Environmental Law;

(e) Each Entity has obtained, currently maintains and is in material compliance
with all Environmental Permits, and all such Environmental Permits are in effect
and no Legal Proceeding is pending with respect to any such Environmental
Permit;

(f) Except as otherwise disclosed in the Balance Sheet, no material
expenditures, capital improvements or changes in operation are, or, to the
Knowledge of ONEOK, will be, necessary to achieve or maintain compliance with
any Environmental Permit or Environmental Law, or will be necessary as a
condition or result of the renewal, amendment or necessary modification of any
Environmental Permit; and

(g) ONEOK has provided or made available to Northern Border all information
relevant to the environmental compliance and condition of the Entities and all
of their respective Business Facilities, and the estimated or reasonably
anticipated remediation costs related thereto.

2.17 Regulatory Matters. No Entity is a “public utility company,” “holding
company” or “subsidiary” or “affiliate” of a holding company as such terms are
defined in the Public Utility Holding Company Act of 1935 (the “1935 Act”). Each
Entity that is a “Natural

 

13



--------------------------------------------------------------------------------

Gas Company” as that term is defined in Section 2 of the Natural Gas Act (“NGA”)
is in compliance, in all material respects, with all provisions of the NGA and
all rules and regulations promulgated by FERC pursuant thereto. Each such
Natural Gas Company is in compliance, in all material respects, with all orders
issued by FERC that pertain to material terms and conditions and material rates
charged for services. No approval of (a) the SEC under the 1935 Act or (b) FERC
under the NGA or the Federal Power Act is required in connection with the
execution of this Agreement by ONEOK or the transactions contemplated hereby
with respect to ONEOK or the Entities. The Form No. 2 Annual Reports filed by
each Natural Gas Company with FERC for the years ended December 31, 2004 and
December 31, 2003 were true, correct and complete, in all material respects, as
of the dates thereof and since December 31, 2004 no Natural Gas Company has
become subject to any proceeding under Section 5 of the NGA or any general rate
case proceeding commenced under Section 4 of the NGA by reason of a filing made
with the FERC after December 31, 2004. Except as set forth on Schedule 2.17, no
approvals of state Governmental Authorities are required in connection with the
execution of this Agreement by ONEOK or the transactions contemplated hereby
with respect to ONEOK or the Entities.

2.18 Operating Assets.

(a) Except as identified to the contrary in Schedule 2.18(a), (i) except for the
Drop-Down Contracts and the Shared Contracts and except as would not reasonably
be expected to have a Material Adverse Effect, the Entities own or have the
right to use the pipelines, storage facilities, gas processing facilities,
fractionators, plants, equipment and related facilities and assets (“Operating
Assets”) necessary to enable them to conduct their business in the manner
currently being conducted and the Entities own or have the right to use the
Operating Assets that are reflected as being owned or leased by such Entities on
the Financial Statements; (ii) the Operating Assets are free and clear of Liens
other than Permitted Liens; (iii) each Entity has good and indefeasible title to
the real property it owns in fee, free and clear of all Liens other than
Permitted Liens; and (iv) each Entity has title to its rights-of-way and
easements (A) free and clear of all Liens and claims of those claiming by,
through or under ONEOK or its Affiliates (other than the Entities), other than
Permitted Liens; and (B) sufficient to allow such Entity to conduct its business
in substantially the same manner as such business is currently being conducted;
and (v) the Entities collectively own all of the rights, title and interest in
and to any and all of the properties, rights, claims, contracts, permits and
other assets acquired by ONEOK and its Affiliates, either directly by asset
purchase or indirectly by purchase of equity interests, pursuant to the terms of
(A) that certain Limited Liability Company Membership Interest and Stock
Purchase Agreement by and between Koch Hydrocarbon Management Company, LLC and
ONEOK, Inc. dated May 9, 2005 (relating to the purchase and sale of a 100%
membership interest in NGL/LP, LLC and all of the outstanding capital stock of
Koch Underground Storage Company), (B) that certain Asset Purchase Agreement by
and between Koch Pipeline Company, L.P. and ONEOK dated May 9, 2005 (relating to
the purchase and sale of Mid-Continent NGL Assets), (C) that certain Limited
Liability Company Membership Interest Purchase Agreement by and between Koch
Holdings Enterprises, LLC and ONEOK dated May 9, 2005 (relating to the purchase
and sale of a 100% membership interest in MB1/LP, LLC), and (D) that certain
Limited Liability Company Membership Interest Purchase Agreement by and between
Koch Hydrocarbon Management Company, LLC and ONEOK dated May 9, 2005 (relating
to the purchase and sale of a 100% membership interest in Koch Vesco Holdings,
LLC), other than any

 

14



--------------------------------------------------------------------------------

such properties, rights, claims, contracts, permits and other assets as have
been disposed of in the ordinary course of business.

(b) Except as identified to the contrary in Schedule 2.18(b), the Operating
Assets are in good operating condition and repair, ordinary wear and tear
excepted, are free of material defects and are suitable for the use for which
such assets are currently used.

2.19 Brokers’ Fees. Except for UBS Investment Bank (the fees of which shall be
paid solely by ONEOK), no broker, finder, investment banker or other Person is
entitled to any brokerage fee, finders’ fee or other commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by ONEOK or any of its Affiliates.

2.20 Books and Records. The respective books of account, minute books, stock or
other equity record books and other records of each Entity, all of which have
been made available to Northern Border, are complete and correct.

2.21 Indebtedness. No Entity has any Indebtedness to any Person other than
Indebtedness owed to the other Entities or to ONEOK or its other Affiliates.

2.22 Disclaimer.

(a) Except as and to the extent expressly set forth in Section 2, (i) ONEOK
makes no representations or warranties, express or implied, and (ii) ONEOK
expressly disclaims all Liability and responsibility for any representation,
warranty, statement or information made or communicated (orally or in writing)
to Northern Border or any of its Subsidiaries, employees, agents, consultants or
representatives (including, without limitation, any opinion, information,
projection or advice that may have been provided to Northern Border by any
officer, director, employee, agent, consultant, representative or advisor of
ONEOK or any of its Affiliates).

(b) WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS EXPRESSLY
REPRESENTED OTHERWISE IN SECTION 2, ONEOK EXPRESSLY DISCLAIMS ANY REPRESENTATION
OR WARRANTY, EXPRESS OR IMPLIED, ORAL OR WRITTEN, AS TO (I) TITLE TO ANY OF THE
PROPERTIES OR OTHER ASSETS OF ANY OF THE ENTITIES, (II) THE CONTENTS, CHARACTER
OR NATURE OF ANY DESCRIPTIVE MEMORANDUM OR REPORT RELATING TO THE PROPERTIES OR
OTHER ASSETS OF ANY OF THE ENTITIES, (III) ANY ESTIMATES OF THE VALUE OF THE
ASSETS OR FUTURE REVENUES GENERATED BY THE PROPERTIES OR OTHER ASSETS OF ANY OF
THE ENTITIES, (IV) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY,
DESIGN OR MARKETABILITY OF THE PROPERTIES OR OTHER ASSETS OF ANY OF THE
ENTITIES, OR (V) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE
AVAILABLE OR COMMUNICATED TO NORTHERN BORDER OR ITS AFFILIATES, OR ITS OR THEIR
EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR
PRESENTATION RELATING THERETO, AND FURTHER DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS FOR A

 

15



--------------------------------------------------------------------------------

PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY
EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT,
EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN SECTION 2, NORTHERN BORDER SHALL BE
DEEMED TO BE OBTAINING PIPELINES, STORAGE FACILITIES, PLANTS, EQUIPMENT AND
RELATED FACILITIES AND OTHER ASSETS IN ITS PRESENT STATUS, CONDITION AND STATE
OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS AND THAT NORTHERN BORDER HAS
MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS IT DEEMS APPROPRIATE.

SECTION 3. REPRESENTATIONS AND WARRANTIES OF NORTHERN BORDER

Except as set forth in the disclosure schedules (the “Northern Border Disclosure
Schedules”) delivered by Northern Border to ONEOK on the date hereof (it being
agreed that any matter disclosed in a particular Schedule of the Northern Border
Disclosure Schedules shall be deemed to have been disclosed with respect to any
other Sections of this Agreement to the extent that the relevance of such matter
to such other Section is readily apparent from the information disclosed),
Northern Border represents and warrants to ONEOK that the statements contained
in this Section 3 are true, correct and complete as of the date of this
Agreement and will be true, correct and complete as of the Closing, except in
each case to the extent that such statements are expressly made only as of a
specified date, in which case Northern Border represents and warrants that such
statements are true, correct and complete as of such specified date.

3.1 Organization and Authority of Northern Border.

(a) Northern Border is a limited partnership duly organized, validly existing
and in good standing under the laws of Delaware.

(b) Northern Border has all requisite right, authority and power to enter into
this Agreement and each Related Agreement to be executed and delivered by
Northern Border and to carry out the transactions contemplated hereby.

(c) The Partnership Policy Committee and the Audit Committee of Northern Border
have each approved the execution, delivery and performance of this Agreement and
each of the other Northern Border Transaction Agreements, and the Audit
Committee has determined that the Northern Border Transaction is fair and
reasonable to Northern Border. Except as contemplated by this Agreement, the
execution, delivery and performance by Northern Border of this Agreement and
each of the other Northern Border Transaction Agreements have been duly
authorized by all necessary action of Northern Border and no other action on the
part of Northern Border is required in connection therewith.

(d) This Agreement and each Related Agreement (including, without limitation,
the Amendment) executed and delivered by Northern Border constitutes, or when
executed and delivered will constitute, valid and binding obligations of
Northern Border enforceable in accordance with their respective terms, except as
such enforceability may be

 

16



--------------------------------------------------------------------------------

limited by bankruptcy, insolvency or other similar laws from time to time in
effect which affect the enforcement of creditors’ rights generally.

(e) The execution, delivery and performance by Northern Border of this Agreement
and each Related Agreement (including, without limitation, the Amendment)
executed and delivered by Northern Border, with or without the giving of notice
or the passage of time, or both:

(i) do not and will not conflict with or violate any provision of the
organizational documents of Northern Border;

(ii) do not and will not conflict with or violate any Legal Requirements
applicable to Northern Border or, except as set forth in Schedule 3.1(e)(ii) and
any filings required to be made under the HSR Act, require Northern Border to
obtain any approval, consent or waiver of, or make any filing with, any
Governmental Authority that has not been obtained or made, except for such
violations or failures to obtain such approval, consent or waiver would not,
individually or in the aggregate, have a material adverse effect on the ability
of Northern Border to perform its obligations hereunder and consummate the
transactions contemplated hereby on the Closing Date;

(iii) except as set forth on Schedule 3.1(e)(iii), do not and will not require
the consent, approval or waiver of any Person (other than any Governmental
Authority), except for any such consents, approvals or waivers as have been
obtained or the failure of which to be obtained would not, individually or in
the aggregate, have a material adverse effect on the ability of Northern Border
to perform its obligations hereunder and consummate the transactions
contemplated hereby on the Closing Date;

(iv) does not and will not breach any contract material to the business or
operations of Northern Border or result in or permit the termination of any such
contract; and

(v) do not require the consent or approval of the holders of common units
representing limited partnership interests in Northern Border (“Common Units”).

(f) The Northern Border Partnership Agreement is in full force and effect and is
binding on all the partners thereto. After the Closing, the Amendment will be
effective to amend the Northern Border Partnership Agreement in accordance with
the provisions and terms of the Amendment.

3.2 Litigation. Except as set forth on Schedule 3.2, there are no Legal
Proceedings pending or, to the Knowledge of Northern Border, threatened that
challenges or otherwise seeks to prevent, enjoin, alter or delay the
consummation of the transactions contemplated hereby.

3.3 Securities Act. Northern Border is acquiring the Shares solely for the
purpose of investment and not with a view to, or for offer or sale in connection
with, any distribution thereof in violation of the Securities Act or state
securities laws. Northern Border acknowledges that the Shares are not registered
under the Securities Act or any applicable state securities law, and that such
Shares may not be transferred or sold except pursuant to the

 

17



--------------------------------------------------------------------------------

registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and pursuant to state securities laws and regulations as
applicable.

3.4 Brokers’ Fees. Except for the fees payable to the financial advisor
referenced in Section 3.5 herein (the fees of which shall be paid solely by
Northern Border), no broker, finder, investment banker or other Person is
entitled to any brokerage fee, finders’ fee or other commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by Northern Border or any of its Affiliates.

3.5 Opinion of Financial Adviser. Lehman Brothers Inc. has provided the Audit
Committee of Northern Border (with a copy to the Partnership Policy Committee of
Northern Border) with its opinion that, as of the date hereof and based upon and
subject to the matters set forth therein, the net consideration involved in the
Northern Border Transaction is fair to Northern Border from a financial point of
view.

3.6 Disclaimer.

(a) Except as and to the extent expressly set forth in Section 3, (i) Northern
Border makes no representations or warranties, express or implied, and
(ii) Northern Border expressly disclaims all Liability and responsibility for
any representation, warranty, statement or information made or communicated
(orally or in writing) to ONEOK or any of its Affiliates, employees, agents,
consultants or representatives (including, without limitation, any opinion,
information, projection or advice that may have been provided to ONEOK by any
officer, director, employee, agent, consultant, representative or advisor of
Northern Border or any of its Subsidiaries).

(b) WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS EXPRESSLY
REPRESENTED OTHERWISE IN SECTION 3, NORTHERN BORDER EXPRESSLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, ORAL OR WRITTEN, AS TO (I) TITLE
TO ANY OF THE PROPERTIES OR OTHER ASSETS OF NORTHERN BORDER OR ANY OF ITS
SUBSIDIARIES, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE
MEMORANDUM OR REPORT RELATING TO THE PROPERTIES OR OTHER ASSETS OF NORTHERN
BORDER OR ANY OF ITS SUBSIDIARIES, (III) ANY ESTIMATES OF THE VALUE OF THE
ASSETS OR FUTURE REVENUES GENERATED BY THE PROPERTIES OR OTHER ASSETS OF
NORTHERN BORDER OR ANY OF ITS SUBSIDIARIES, (IV) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE PROPERTIES OR
OTHER ASSETS OF NORTHERN BORDER OR ANY OF ITS SUBSIDIARIES, OR (V) ANY OTHER
MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO
ONEOK OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO, AND FURTHER
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS OF ANY EQUIPMENT.

 

18



--------------------------------------------------------------------------------

SECTION 4. COVENANTS OF ONEOK

4.1 Conduct of the Entities. Except as set forth on Schedule 4.1, during the
period from the date of this Agreement until the Closing (the “Pre-Closing
Period”), ONEOK agrees that, except as otherwise contemplated by this Agreement,
the ONEOK Disclosure Schedules, or as Northern Border shall otherwise consent in
writing (such consent not to be unreasonably withheld, delayed or conditioned):

(a) Ordinary Course. ONEOK shall cause the Entities to, (i) conduct their
Business in the ordinary course consistent with past practice and (ii) use
commercially reasonable efforts to (A) preserve intact their current business
organization, (B) preserve the relationships of the Entities with customers,
suppliers, landlords, creditors, employees and other Persons having business
dealings with the Entities, (C) preserve and maintain in force all of the
insurance policies of the Entities and each of the Permits of the Entities,
(D) maintain and repair all property material to the operation of the Business
in a manner consistent with past practice, (E) make the capital expenditures
identified in the budget previously provided to Northern Border and (F) make
payments to all employees, vendors and other trade creditors in a timely manner
consistent with past practice.

(b) Governing Documents. ONEOK shall cause each Entity not to amend or waive any
rights under the organizational documents of such Entity, other than amendments
or waivers necessary to execute, deliver and perform the transactions
contemplated by this Agreement including, without limitation, pursuant to
Section 6.12.

(c) Issuance of Securities. ONEOK shall cause each Entity not to issue,
transfer, sell or dispose of, or authorize or agree to the issuance, transfer,
sale or disposition of (whether through the issuance or granting of options,
rights, warrants, or otherwise), any Equity Interests of any Entity or any
options, rights, warrants or other securities convertible into or exchangeable
or exercisable for any Equity Interests of any Entity or amend any of the terms
of any securities or agreements relating to such Equity Interests outstanding on
the date hereof.

(d) Reclassifications. ONEOK shall cause each Entity not to split, combine or
reclassify any Equity Interests of any Entity, or redeem, purchase or otherwise
acquire or offer to acquire any such Equity Interests of any Entity.

(e) No Acquisitions. ONEOK shall cause each Entity not to form any Subsidiary or
acquire or agree to acquire, by merging or consolidating with, or by purchasing
an equity interest in or any of the assets of, any Person; provided, however,
that, subject to Section 4.1(h), the foregoing shall not restrict ONEOK or any
Entity from purchasing assets in the ordinary course of operating the Entities.

(f) No Dispositions. ONEOK shall cause each Entity not to transfer, sell, lease,
license, encumber or otherwise dispose of or agree to transfer, sell, lease,
license, encumber or otherwise dispose of, any of their respective assets other
than (i) in the ordinary course of business consistent with past practice,
(ii) pursuant to existing contractual obligations, (iii) the imposition of
Permitted Liens and (iv) the transfer of assets among the Entities.

 

19



--------------------------------------------------------------------------------

(g) Material Contracts. ONEOK shall cause each Entity not to enter into, or
permit any of the material assets owned or used by Entity to become bound by or
modify, amend or prematurely terminate, or waive any material right or remedy
under:

(i) any Contract containing covenants limiting the freedom of any of the
Entities, Northern Border or any of its Subsidiaries or their assignees or
successors to compete in any line of business or with any Person or in any
geographic area during any period of time following the Closing;

(ii) any Contract for the borrowing of money or related to Indebtedness of any
Entity in excess of $500,000;

(iii) any Contract with any officer, employee, director of any Entity or ONEOK
or any of their respective Affiliates;

(iv) any Contract with any union, trade organization or bargaining unit
representative; or

(v) any acquisition, divestiture, merger, joint venture or partnership agreement
that is material to the Business.

(h) Capital Expenditures. ONEOK shall cause each Entity not to make, authorize
or enter into commitments to make capital expenditures in an amount that, when
added to all other capital expenditures made during the Pre-Closing Period on
behalf of any Entity, exceeds $500,000, other than any capital expenditures
contemplated by the budget previously provided to Northern Border.

(i) Indebtedness. ONEOK shall cause each Entity not to (i) lend money to any
Person (except that any Entity may make routine advances to employees in the
ordinary course of business) or (ii) incur, assume, guarantee or otherwise
become liable in respect of any Indebtedness.

(j) Accounting. ONEOK shall cause each Entity not to change any of its methods
of accounting or accounting practices in any material respect except as may be
required by any Legal Requirement or GAAP.

(k) Tax Elections. ONEOK shall cause each Entity not to make any Tax election,
other than (A) any Tax election made consistent with prior practice of the
Entity, (B) a Tax election that would not adversely affect Northern Border or
any Entity for any taxable period or portion thereof beginning after the Closing
Date or (C) a Tax election to effect a Conversion Transaction as contemplated by
Section 6.11.

(l) Proceedings. ONEOK shall cause each Entity not to settle any material Legal
Proceeding if, as a result of the settlement, the Entity would be liable after
the Closing for settlement payments in excess of $5,000,000 or subject to any
injunctive or similar equitable relief or otherwise be subject to any ongoing
obligations following the payment of any settlement amounts.

 

20



--------------------------------------------------------------------------------

(m) Regulatory Actions. ONEOK shall cause each Entity not to, other than routine
compliance filings, make any filings or submit any documents or information to
FERC or any other Governmental Authority, other than routine compliance filings,
without prior consultation with Northern Border.

(n) Agreements to Take Action. ONEOK shall cause each Entity not to agree or
commit to take any of the actions described in clauses “(b)” through “(m)”
above.

4.2 Cash Management. Nothing contained in this Agreement shall prevent or limit
the ability of any Entity to distribute, dividend or otherwise transfer any cash
to ONEOK, any other Entity or any other Affiliate of ONEOK during the
Pre-Closing Period.

SECTION 5. COVENANTS OF NORTHERN BORDER

5.1 Northern Border’s Efforts Regarding Financing Arrangements.

(a) Northern Border shall use commercially reasonable efforts to obtain
commitments from sources of financing (the “Financing Commitments”), before the
Closing, in amounts, when added to available unrestricted funds are sufficient
to enable Northern Border to satisfy its obligations under Section 1.2 of this
Agreement.

(b) Northern Border will promptly notify ONEOK if any of the institutions party
to a Financing Commitment withdraws, terminates or makes a material change in
the amount or terms of such Financing Commitment that could reasonably be
expected to adversely affect the ability of Northern Border to satisfy its
obligations under Section 1.2 of this Agreement. In addition, upon ONEOK’s
reasonable request, Northern Border will advise ONEOK with respect to the
status, proposed closing date, and material terms of the Financing Commitments.

(c) Northern Border will, and will cause its Affiliates to, use commercially
reasonable efforts to (i) maintain the effectiveness of the Financing
Commitments in accordance with their terms or obtain alternative financing if
necessary to satisfy its obligations under Section 1.2 of this Agreement,
(ii) enter into definitive documentation with respect to the Financing
Commitments, or any alternative financing necessary satisfy its obligations
under Section 1.2 of this Agreement, (iii) satisfy all funding conditions to the
Financing Commitments or any alternative financing set forth in the definitive
documentation with respect to the financing contemplated by the Financing
Commitments, or alternative financing necessary to satisfy its obligations under
Section 1.2 of this Agreement, (iv) consummate the financing contemplated by the
Financing Commitments, (v) procure the execution and delivery of the Northern
Border Credit Agreement Amendments and (vi) procure the execution and delivery
of the waiver to the Viking Indenture described in Section 7.2(m).

5.2 Books and Records.

(a) No later than ten (10) days after Closing, ONEOK will make available to
Northern Border or its designee, at ONEOK’s sole cost and expense, originals of
all files, records, information and data (in all formats) owned by or primarily
relating to the Entities that are in the possession or control of ONEOK or its
Affiliates (together with all ONEOK’s and its

 

21



--------------------------------------------------------------------------------

Affiliate’s contractual rights to request other such files, records, information
and data from any third party).

(b) For a period of five (5) years from the Closing Date:

(i) Northern Border shall not dispose of or destroy any of the material books
and records relating to the Business for periods prior to the Closing (the
“Books and Records”) without first offering to turn over possession thereof to
ONEOK by written notice from Northern Border to ONEOK at least 60 days prior to
the proposed date of such disposition or destruction. Within 30 days after
receipt of such notice from Northern Border, ONEOK may notify Northern Border
that it wishes to receive such Books and Records, and Northern Border shall
deliver such Books and Records (to the extent such Books and Records are not
subject to an attorney-client or similar privilege or other confidentiality
obligation) to a designated Representative of ONEOK upon receipt by Northern
Border of a written agreement in form and substance reasonably satisfactory to
Northern Border in which ONEOK agrees to maintain the confidentiality of such
Books and Records. If ONEOK does not notify Northern Border within 30 days of
receipt of such notice, Northern Border may dispose of or destroy the Books and
Records.

(ii) Northern Border shall, on reasonable notice and at reasonable times at
Northern Border’s principal place of business or at any location where any Books
and Records are stored, allow ONEOK and its agents reasonable access to all
Books and Records that are not subject to attorney-client or similar privilege
or other confidentiality obligation, to the extent such access is requested for
any legitimate purpose related to ONEOK’s prior ownership of the Entities and
provided that Northern Border has received a written agreement in form and
substance reasonably satisfactory to Northern Border in which ONEOK agrees to
maintain the confidentiality of such Books and Records. ONEOK shall have the
right, at its own expense, to make copies of any such Books and Records;
provided, however, that any such access or copying shall be had or done in such
a manner so as not to unduly interfere with the normal conduct of the Business.

(iii) Northern Border shall make available to ONEOK upon reasonable notice to
ONEOK and at reasonable times and upon written request Northern Border’s
personnel to assist ONEOK in locating and obtaining any Books and Records.

SECTION 6. COVENANTS OF ONEOK AND NORTHERN BORDER

The parties hereto agree that:

6.1 Access to Information. During the Pre-Closing Period, ONEOK will, and will
cause each Entity to, (i) give Northern Border and its Representatives
reasonable access during normal business hours and on reasonable notice to the
officers, personnel, properties, Tax Returns, books, records and work papers of
and relating to any Entity, (ii) furnish to Northern Border and its
Representatives such financial and operating data and copies of such Tax
Returns, books, records, work papers and other documents and information with
respect to any Entity, as such Persons may reasonably request, and
(iii) instruct their respective Representatives to cooperate with Northern
Border in its investigation of the Entities. The Parties agree that any

 

22



--------------------------------------------------------------------------------

information provided, or caused to be provided, by the Entities pursuant to this
Section 6.1 shall be kept confidential and not disclosed to any third party,
except to the extent required by any Legal Requirement. ONEOK shall cooperate to
ensure that the provision of access hereunder to Northern Border and its
authorized Representatives shall comply in all respects with the Federal Energy
Regulatory Commission’s (“FERC”) Standards of Conduct for Transmission Providers
set forth in 18 C.F.R. Part 37, et al.

6.2 Commercially Reasonable Efforts. Subject to the terms and conditions of this
Agreement and applicable Legal Requirements, each of the Parties hereto shall
act in good faith and use its commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things necessary,
proper or advisable to consummate and make effective the transactions
contemplated hereby as soon as practicable, including such actions or things as
the other Party may reasonably request in order to cause any of the conditions
to such other Party’s obligation to consummate the transactions contemplated by
this Agreement to be fully satisfied.

6.3 Regulatory and Other Authorizations; Notices and Consents.

(a) Each of ONEOK and Northern Border shall use commercially reasonable efforts
to obtain promptly all authorizations, consents, orders and approvals of all
Governmental Authorities (including by making, or causing to be made, all
appropriate filings of notifications or reports) necessary for its execution and
delivery of, and the performance of its obligations pursuant to, and the
consummation of the transactions contemplated by, this Agreement (such
authorizations, consents, orders and approvals, “Governmental Approvals”). ONEOK
and Northern Border shall, and ONEOK shall cause the Entities to, cooperate in
promptly seeking to obtain the Governmental Approvals.

(b) Neither ONEOK nor Northern Border shall intentionally take any action that
would be reasonably expected to delay, impair or impede the receipt of any
Governmental Approvals. ONEOK and Northern Border agree to make, or to cause to
be made, all appropriate filings of notifications and reports required to obtain
the Governmental Approvals promptly after the date of this Agreement and to
supply promptly any additional information and documentary material that may be
requested by Governmental Authorities responsible therefor. As defined further
below, the parties shall cooperate in making any such filings. ONEOK and
Northern Border agree to use their commercially reasonable efforts to avoid or
eliminate each and every impediment under any Legal Requirement that may be
asserted by any Governmental Authority in connection with the Governmental
Approvals so as to enable the Parties to expeditiously close the transactions
contemplated by this Agreement. ONEOK and Northern Border agree to use
commercially reasonable efforts to vacate or lift any order relating to the
Governmental Approvals that would have the effect of making any of the
transactions contemplated by this Agreement illegal or otherwise prohibiting
their consummation. Notwithstanding any other terms or provisions of this
Agreement, in no event shall Northern Border or its Subsidiaries be deemed to
have any obligation to dispose of any assets or properties (including any assets
or properties of the Entities) or to enter into any agreement with any Person in
order to obtain early termination or expiration of the waiting period under the
HSR Act or to obtain any other Governmental Approvals.

 

23



--------------------------------------------------------------------------------

(c) Each Party shall promptly notify the other party of any communication it or
any of its Affiliates receives from any Governmental Authority relating to the
matters that are the subject of this Agreement, including any filing,
investigation or inquiry, and, subject to applicable Law, permit the other Party
to review in advance any proposed communication by such Party to, or filing by
such party with, any Governmental Authority. No Party shall agree to participate
in any meeting with any Governmental Authority in respect of any filings,
investigation or other inquiry unless it consults with the other Party in
advance and, to the extent permitted by such Governmental Authority, affords the
other Party the reasonable opportunity to attend and participate. Each Party
will coordinate and cooperate fully with the other Party in exchanging such
information and providing such assistance as such other Party may reasonably
request in connection with the foregoing and in seeking early termination of any
applicable waiting periods under the HSR Act or in connection with any other
Governmental Approvals. Each Party will provide the other Party with copies of
all correspondence, filings or communications between it or any of its
Representatives, on the one hand, and any Governmental Authority, on the other
hand, with respect to this Agreement and the transactions contemplated by this
Agreement, including with respect to the Party hereto making a filing, providing
copies of all such documents to the non-filing Party and its Representatives
prior to filing (except that neither Party hereto shall be under an obligation
of any kind to provide the other Party with documents, material or other
information relating to such Party’s valuation of the Business).

(d) Northern Border and ONEOK shall (and shall each cause their respective
Affiliates to) use commercially reasonable efforts to obtain all consents,
authorizations, waivers and approvals of third parties that any of Northern
Border, ONEOK or their respective Affiliates (including the Entities) are
required to obtain in order to consummate the transactions contemplated hereby.

6.4 Public Announcements. During the Pre-Closing Period, ONEOK and Northern
Border shall consult with each other before issuing any press release or making
any public statement with respect to the transactions contemplated hereby and,
except as may be required by applicable Legal Requirements or stock exchange
rules and regulations, shall not issue any such press release or make any such
public statement unless the text of such statement shall first have been agreed
to by the parties.

6.5 Notices of Certain Events. Each Party hereto shall promptly notify the other
Party hereto (i) following the receipt of any notice of any Legal Proceeding
commenced or, to the Knowledge of ONEOK, or the Knowledge of Northern Border, as
applicable, threatened against it that relates to or seeks to prohibit the
consummation of the transactions contemplated hereby, (ii) upon its discovery
that any of its representations or warranties in this Agreement contain any
inaccuracies or that such Party has breached or otherwise failed to perform its
obligations, covenants and agreements contained herein or (iii) upon its
discovery of any development that is reasonably likely to result in a failure of
a condition to the Closing.

6.6 Entity Guarantees.

(a) Northern Border and ONEOK shall use commercially reasonable efforts to
obtain from the respective beneficiary, in form and substance reasonably
satisfactory to ONEOK,

 

24



--------------------------------------------------------------------------------

on or before the Closing, valid and binding written releases of ONEOK and its
Affiliates (other than the Entities), as applicable, from any liability or
obligation, whether arising before, on or after the Closing Date, under any
Entity Guarantees in effect as of the Closing. If any Entity Guarantee has not
been released as of the Closing Date, then Northern Border shall continue to use
commercially reasonable efforts after the Closing to cause each such unreleased
Entity Guarantee to be released promptly. Schedule 6.6(a) to the ONEOK
Disclosure Schedules contains a true, correct and complete list of all of the
Entity Guarantees.

(b) Notwithstanding anything to the contrary herein, the Parties acknowledge and
agree that at any time on or after the Closing Date, any of ONEOK and its
Affiliates may, in its sole discretion, take any action to terminate, obtain
release of or otherwise limit its liability under any and all outstanding Entity
Guarantees.

(c) Northern Border shall indemnify and hold harmless ONEOK and its Affiliates
from and after the Closing Date for any and all Damages arising out of or
relating to any Entity Guarantees.

6.7 Intercompany Accounts. Except for amounts related to normal operational
sales and cost of sales and fuel, prior to Closing ONEOK will settle all
Intercompany Accounts and intercompany arrangements between any Entity, on the
one hand, and ONEOK and its Affiliates (other than an Entity), on the other
hand, and the Entities will not have any Liability whatsoever with respect to
such settled intercompany arrangements and Intercompany Accounts. ONEOK shall be
solely liable for any contractual or other Liabilities, express or implied,
arising out of the termination, cancellation and elimination of any of the
foregoing.

6.8 Shared Contracts and Drop-Down Contracts.

(a) Schedule 6.8(a) contains a true and complete listing of all Shared Contracts
and Drop-Down Contracts. Commencing on the date hereof, (i) Northern Border and
ONEOK shall use commercially reasonable efforts to cause the Shared Contracts to
be replaced with separate Contracts that provide that each Entity receive only
such rights and obligations under a replacement Contract substantially and
materially similar to those contract rights and obligations utilized by it in
the conduct of its business immediately prior to the date hereof and
(ii) Northern Border and ONEOK shall use commercially reasonable efforts to
cause the Drop-Down Contracts to be assigned to one or more Entities, as
applicable, or, if any such Drop-Down Contracts are not assignable or if ONEOK
is not able to obtain any consent required to so assign such Drop-Down
Contracts, use commercially reasonable efforts to cause such Drop-Down Contracts
to be replaced with separate Contracts that provide that the Entity receives the
rights and obligations under a replacement Contract as are substantially and
materially similar to those contract rights and obligations of ONEOK under such
Drop-Down Contracts immediately prior to the date hereof. The administrative
costs and expenses arising from the separation, replacement or assignment of a
Shared Contract or Drop-Down Contract (excluding any costs incurred under the
payment terms under any such Contract or any replacement Contract) shall be
borne by ONEOK.

(b) If the Parties are not able to effect the separation and replacement of a
Shared Contract or to effect the assignment or replacement of a Drop-Down
Contract prior to the

 

25



--------------------------------------------------------------------------------

Closing, then, from the Closing until such Contract is separated and replaced
(in the case of a Shared Contract), assigned or replaced (in the case of a
Drop-Down Contract) or expires by its terms, to the extent permissible under any
Legal Requirement and under the terms of such Contract, ONEOK shall, and
Northern Border shall cause each Entity to, (i) assume and perform the
liabilities and obligations under such Contract relating to its respective
business (and shall promptly reimburse the other Party for any expenses relating
thereto incurred by the other Party or its Affiliates), (ii) hold in trust for
the benefit of the other Party, and shall promptly forward to the other Party,
any monies or other benefits received pursuant to such Shared Contract relating
to the business of the other Party (or its Affiliates) and (iii) endeavor to
institute alternative arrangements intended to put the Parties in substantially
the same economic position as if such Contract were separated and replaced (in
the case of a Shared Contract) or assigned or replaced (in the case of a
Drop-Down Contract).

6.9 ONEOK Marks. Northern Border shall obtain no right, title, interest, license
or any other right whatsoever to use the word “ONEOK” or any Trademarks
containing or comprising the foregoing, or any Trademark confusingly similar
thereto or dilutive thereof (collectively, the “ONEOK Marks”). Notwithstanding
the preceding sentence, effective upon the Closing Date, ONEOK, on behalf of
itself and its Affiliates hereby grants to the Entities and Northern Border a
nonexclusive, nontransferable, royalty-free license, without right to
sublicense, to use, solely in the Entities’ businesses as they are presently
conducted, any and all of the ONEOK Marks solely to the extent appearing on
existing advertising materials and property of the Companies (such as signage,
vehicles, and equipment) for a period of 6 months from the Closing Date
(“License Period”); provided, however, that with respect to pipeline and gas
storage signage the License Period shall be deemed to be a period of 12 months
from the Closing Date. Northern Border and the Entities may use such existing
inventory, advertising materials and property during the License Period, but
shall not create new inventory, advertising materials or property using the
ONEOK Marks. Northern Border and the Entities shall promptly replace or remove
all ONEOK Marks on inventory, advertising materials and other assets, provided
that all such use shall cease no later than the end of the License Period. As
promptly as practicable and no later than 60 days after the Closing Date,
Northern Border shall change the name of any Entity that contains a reference to
“ONEOK” to a name that does not contain such reference. The Parties agree,
because damages would be an inadequate remedy, that a Party seeking to enforce
this Section 6.9 shall be entitled to seek specific performance and injunctive
relief as remedies for any breach thereof in addition to other remedies
available at law or in equity.

6.10 Indebtedness for Borrowed Money. Immediately prior to the Closing,
(i) ONEOK shall repay or otherwise settle any Indebtedness due to the Entities
from ONEOK or its Affiliates (other than the Entities) and (ii) ONEOK shall
cause the repayment or settlement any Indebtedness due from the Entities to
ONEOK or its Affiliates (other than the Entities), in each case, including
interest and other amounts accrued thereon or due in respect thereof, other than
any Indebtedness fully reflected in the Closing Working Capital.

6.11 Conversion Transactions. ONEOK shall, prior to the Closing Date, subject to
having obtained any and all necessary approvals and consents from Governmental
Authorities, (a) cause each of the Converting Companies to convert from
corporations into an Eligible Person under the laws of the jurisdiction in which
each is organized on the date of this Agreement (the

 

26



--------------------------------------------------------------------------------

“Conversion Transactions”) (and use its best efforts, after consulting with
Northern Border, to form such Eligible Person as instructed by Northern Border)
and (b) cause each of the Companies and Company Subsidiaries that is not on the
date hereof treated as a partnership or an entity disregarded from its owner for
United States federal income tax purposes to be so treated on or before the
Closing Date and (c) cause each such Company and Company Subsidiary described in
(a) or (b) above to be continuously treated as a partnership or a disregarded
entity from its owner for United States federal income tax purposes from the
date it becomes so treated through the Closing Date.

6.12 Interim Financial Statements. From time to time after the date hereof,
ONEOK will deliver to Northern Border copies of the monthly and quarterly
financial statements (which shall include a balance sheet and a statement of
income) for the Entities for all periods after the Balance Sheet Date through
and including the Closing Date (collectively, the “Interim Financial
Statements”). The Interim Financial Statements will be prepared on the same
basis as the Financial Statements and will present fairly in all material
respects the financial position, results of operations and cash flows of the
Entities as of such dates and for the periods then ended (subject to normal
year-end audit adjustments consistent with prior periods).

6.13 Cooperation Regarding Audits. ONEOK acknowledges and understands that
Northern Border may be required to obtain certain information relating to the
Entities including, but not limited to, audited or unaudited financial
statements of the Entities, and disclose such information in registration
statements and other documents filed with the Securities and Exchange Commission
under the federal securities laws or in disclosure documents given to investors
in certain securities offerings, including in connection with the third-party
financing required to satisfy Northern Border’s obligations under Section 1.2 of
this Agreement. At Northern Border’s cost, ONEOK agrees to use commercially
reasonable efforts to cooperate, and shall cause its Affiliates, accountants,
counsel and other agents and representatives to cooperate, with Northern Border
in connection therewith with respect to the Entities for periods prior to the
Closing, including the execution and delivery of any customary audit
representation letters, consents or comfort letters and representation letters
for such periods presented to ONEOK by Northern Border and its auditors for
execution in connection therewith.

SECTION 7. CONDITIONS TO CLOSING

7.1 Conditions to the Obligations of ONEOK. The obligation of ONEOK to
consummate this Agreement and the transactions contemplated hereby is subject to
the fulfillment, prior to or at the Closing, of the following conditions
precedent unless waived by ONEOK in its sole discretion:

(a) Accuracy of Representations and Warranties. All representations and
warranties made by Northern Border herein and in any Related Agreement shall be
true and correct when made and on and as of the Closing, except for
representations and warranties that are made as of a specific date or time,
which shall be true and correct only as of such specific date or time, except
for such failures of such representations and warranties to be true and correct
(without giving effect to any limitation or qualification as to Northern Border
Material Adverse Effect or “materiality” (including the word “material”) set
forth therein) as would not, individually or in the aggregate, have a material
adverse effect on the ability of Northern Border

 

27



--------------------------------------------------------------------------------

to perform its obligations hereunder and consummate the transactions
contemplated hereby on the Closing Date.

(b) Compliance with Covenants. Northern Border shall have performed in all
material respects all obligations and agreements, and complied in all material
respects with all covenants, contained in this Agreement and any Related
Agreements to be performed or complied with by it prior to or on the Closing.

(c) No Material Change. Since the date hereof, there shall not have occurred any
event, development or circumstance that, individually or in the aggregate, has
had or would reasonably be expected to have a Northern Border Material Adverse
Effect.

(d) Certificate from Officers. Northern Border shall have delivered to ONEOK a
certificate of Northern Border’s Chief Financial and Accounting Officer dated as
of the Closing to the effect that the statements set forth in paragraphs (a),
(b) and (c) above in this Section 7.1 are true and correct.

(e) No Injunction. At the time of Closing there shall be no effective
injunction, writ or preliminary restraining order or any Governmental Order of
any nature issued by a Governmental Authority of competent jurisdiction to the
effect that the transactions contemplated by this Agreement may not be
consummated as herein provided, and no proceeding or lawsuit shall have been
commenced by any Governmental Authority or other Person for the purpose of
obtaining any such injunction, writ or preliminary restraining order.

(f) Hart-Scott-Rodino. All required filings under the HSR Act shall have been
completed and all applicable time limitations under such Act shall have expired
without a request for further information by the relevant Governmental
Authorities under such Act, or in the event of such a request for further
information, the expiration of all applicable time limitations under the Act
shall have occurred without the objection of such federal authorities.

(g) Governmental Approvals. The consent of (i) Kansas Corporation Commission for
transfer of Certificates of Convenience and Necessity and transfer of tariffs
related to Mid-Continent Marketing Center (“KCC Consent”) and (ii) Oklahoma
Corporation Commission for the sale of ONEOK Gas Transportation, L.L.C. (“OCC
Consent”), shall have been obtained.

(h) Other Transactions. The transactions contemplated by the Contribution
Agreement by and among ONEOK, Northern Border and NBILP, dated concurrently with
this Agreement (the “Contribution Agreement”), the Purchase and Sale Agreement
between TransCan Northwest Border Ltd and Northern Plains Natural Gas Company,
LLC (the “GP Purchase Agreement“) and the Partnership Interest Purchase and Sale
Agreement by and between NBILP and TC PipeLines Intermediate Limited
Partnership, dated February 14, 2006 (the “TransCanada Agreement” and, together
with the Contribution Agreement and the GP Purchase Agreement, the “Other
Transaction Agreements”), shall have been consummated on the Closing Date (the
transactions contemplated by the GP Purchase Agreement shall be consummated
immediately prior to the Closing and ONEOK or its Affiliates shall, immediately
following such consummation, own 100% of the general partnership interests in
Northern

 

28



--------------------------------------------------------------------------------

Border, the transactions contemplated by the Contribution Agreement shall be
consummated simultaneously with the Closing and the transactions contemplated by
the TransCanada Agreement shall be consummated immediately following the
Closing).

(i) Amendment to Credit Facility. An amendment to each of (A) the Credit
Agreement dated as of September 17, 2004 by and among ONEOK, Bank of America,
N.A., and the financial institutions therein named as Lenders, as amended, and
(B) the Credit Agreement dated June 27, 2005 among ONEOK, Inc., as Borrower,
Citibank, N.A., as Administrative Agent, and the Lenders party thereto, as
amended, shall have been executed and delivered by the parties thereto in form
and substance reasonably satisfactory to ONEOK that permits ONEOK to enter into
and perform its obligations under this Agreement.

(j) Delivery of Deliverables. Each of the deliveries set forth in Section 1.3(c)
shall have been made.

7.2 Conditions to the Obligations of Northern Border. Northern Border’s
obligation to consummate this Agreement and the transactions contemplated hereby
is subject to the fulfillment, prior to or at the Closing, of the following
conditions precedent unless waived by Northern Border in writing in its sole
discretion:

(a) Accuracy of Representations and Warranties. All representations and
warranties made by ONEOK herein and in any Related Agreement shall be true and
correct when made and on and as of the Closing, except for representations and
warranties that are made as of a specific date or time, which shall be true and
correct only as of such specific date or time; except for such failures of such
representations and warranties to be true and correct (without giving effect to
any limitation or qualification as to “materiality” (including the word
“material”) or “Material Adverse Effect” set forth therein) as would not,
individually or in the aggregate, have a Material Adverse Effect.

(b) Compliance with Covenants. ONEOK shall have performed in all material
respects all obligations and agreements, and complied in all material respects
with all covenants, contained in this Agreement and any Related Agreements to be
performed or complied with by it prior to or on the Closing.

(c) No Material Change. Since the date hereof, there shall not have occurred any
event, development or circumstance with respect to ONEOK or the Entities that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect or a material adverse effect on the ability of
ONEOK to perform its obligations hereunder and consummate the transactions
contemplated hereby on the Closing Date.

(d) Certificate from Officers. ONEOK shall have delivered to Northern Border a
certificate of ONEOK’s Chief Financial Officer dated as of the Closing to the
effect that the statements set forth in paragraphs (a), (b) and (c) above in
this Section 7.2 are true and correct.

(e) No Injunction. At the time of Closing there shall be no effective
injunction, writ or preliminary restraining order or any Governmental Order of
any nature issued by a Governmental Authority of competent jurisdiction to the
effect that the transactions

 

29



--------------------------------------------------------------------------------

contemplated by this Agreement may not be consummated as herein provided, and no
proceeding or lawsuit shall have been commenced by any Governmental Authority or
other Person for the purpose of obtaining any such injunction, writ or
preliminary restraining order.

(f) Hart-Scott-Rodino. All required filings under the HSR Act shall have been
completed and all applicable time limitations under such Act shall have expired
without a request for further information by the relevant Governmental
Authorities under such Act, or in the event of such a request for further
information, the expiration of all applicable time limitations under the Act
shall have occurred without the objection of such federal authorities.

(g) Governmental Approvals. The KCC Consent and the OCC Consent shall have been
obtained.

(h) Other Transactions. The transactions contemplated by the Other Transaction
Agreements shall have been consummated on the Closing Date (the transactions
contemplated by the GP Purchase Agreement shall be consummated immediately prior
to the Closing and ONEOK or its Affiliates shall, immediately following such
consummation, own 100% of the general partner interests in Northern Border, the
transactions contemplated by the Contribution Agreement shall be consummated
simultaneously with the Closing and the transactions contemplated by the
TransCanada Agreement shall be consummated immediately following the Closing).

(i) Conversion Transactions. The Conversion Transactions shall have been
completed in form and substance satisfactory to Northern Border.

(j) Funding. Northern Border shall have received the proceeds of the financing
contemplated by the Financing Commitments on substantially the same terms and
subject to the conditions set forth therein.

(k) Amendment of Certain Debt Agreements. Amendments to (i) that certain
Revolving Credit Agreement, dated as of May 16, 2005, by and among Northern
Border, the lenders named therein and Citibank, N.A., and (ii) that certain
Revolving Credit Agreement, dated as of May 16, 2005, by and among Northern
Border Pipeline Company, the lenders named therein, and Citibank N.A., (the
“Northern Border Credit Agreements”) that permit Northern Border to enter into
and consummate the transactions contemplated by the Northern Border Transaction
Agreements without violating the terms of, or causing a default under, either
such credit agreement, in the form attached hereto as Exhibit F (the “Northern
Border Credit Agreement Amendments”), shall have been executed and delivered by
the parties thereto.

(l) Delivery of Deliverables. Each of the deliveries set forth in Section 1.3(b)
shall have been made

(m) Waiver Under Viking Indenture. A waiver by the holders of a majority of the
principal amount of the notes outstanding under the Amended and Restated
Indenture Agreement dated as of November 30, 2004 the (“Viking Indenture”)
between Viking Gas Transmission Company and Wells Fargo Bank, National
Association, as Trustee as are reasonably necessary to permit Northern Border to
enter into and consummate the transaction

 

30



--------------------------------------------------------------------------------

contemplated by the Northern Border Transaction Agreements without violating the
terms thereof or causing a default thereunder shall have been obtained.

SECTION 8. TERMINATION OF AGREEMENT; RIGHTS TO PROCEED

8.1 Termination.

(a) This Agreement may be terminated on or prior to the Closing Date only as
follows:

(i) by mutual written consent of the Parties to this Agreement;

(ii) at the election of either ONEOK or Northern Border, if the Closing shall
not have occurred on or prior to June 30, 2006; provided that no Party shall be
entitled to terminate this Agreement pursuant to this Section 8.1(a)(ii) if such
Party’s failure to fulfill any obligation under this Agreement has been the
primary cause of the failure of the Closing to occur on or before such date; and
provided further that upon the occurrence of a request for additional
information being received from a Governmental Authority pursuant to the HSR
Act, such date shall be extended to September 30, 2006;

(iii) by either ONEOK or Northern Border, if a Governmental Authority shall have
issued an order, decree or ruling permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement, and such
order, decree or ruling shall have become final and nonappealable, provided that
the terminating Party has satisfied its obligations under Section 6 in response
to actions or requests of such Governmental Authority;

(iv) by ONEOK, if ONEOK is not in material breach of its obligations under this
Agreement and there has been a breach of any representation, warranty, covenant,
or agreement of Northern Border contained in this Agreement such that any of the
conditions set forth in Section 7.1 would not be satisfied at or prior to the
Closing, and, if such breach is of a character that it is capable of being
cured, such breach has not been cured by Northern Border within 15 days after
written notice thereof from ONEOK; or

(v) by Northern Border, if Northern Border is not in material breach of its
obligations under this Agreement and there has been a breach of any
representation, warranty, covenant, or agreement of ONEOK contained in this
Agreement such that any of the conditions set forth in Section 7.2 would not be
satisfied at or prior to the Closing, and, if such breach is of a character that
it is capable of being cured, such breach has not been cured by ONEOK within 15
days after written notice thereof from Northern Border.

(b) The termination of this Agreement shall be effectuated by the delivery of a
written notice of such termination from the party terminating this Agreement to
the other party.

8.2 Effect of Termination. All obligations of the parties hereunder shall cease
upon any termination pursuant to Section 8.1; provided, however, that (i) the
provisions of this Section 8, Section 6.1 (solely with respect to
confidentiality obligations) and Section 11 hereof shall survive any termination
of this Agreement, and (ii) nothing herein shall relieve any party

 

31



--------------------------------------------------------------------------------

from any Liability for any intentional breach (including any “efficient breach”)
of this Agreement or a failure to comply with any of its covenants, conditions
or agreements contained herein.

SECTION 9. INDEMNIFICATION

9.1 Survival of Representations and Warranties, Etc.

The representations and warranties of ONEOK and Northern Border contained in
this Agreement shall survive the Closing and expire on the second anniversary of
the Closing Date; provided, however, that (i) the representations and warranties
of ONEOK in Sections 2.1 (Organization and Authority of ONEOK), 2.2
(Organization, Authority and Qualification of the Entities), 2.3 (Capital of
Companies; Beneficial Ownership) and 2.4 (Subsidiaries) shall survive
indefinitely, (ii) the representations and warranties of ONEOK in Section 2.16
(Environmental Matters) shall survive the Closing and expire on the fourth
anniversary of the Closing Date, (iii) the representations and warranties of
ONEOK in Section 2.6 (Taxes) shall survive the Closing and expire on the 60th
day following the expiration of the applicable statute of limitations relating
thereto and (iv) the representations and warranties of Northern Border in
Section 3.1 (Organization and Authority of Northern Border) shall survive
indefinitely. No Northern Border Indemnitee shall be entitled to indemnification
for a breach of a representation or warranty under this Section 9 unless it
shall have given ONEOK written notice that it seeks indemnification (which
notice may be, in the case of third-party Claims, notice under Section 9.7) on
or before the expiration of such representation or warranty. No ONEOK Indemnitee
shall be entitled to indemnification for a breach of a representation or
warranty under this Section 9 unless it shall have given the Northern Border
written notice that it seeks indemnification (which notice may be, in the case
of third-party Claims, notice under Section 9.7) on or before the expiration of
such representation or warranty. Each notice delivered under the preceding two
sentences shall include a good faith estimate of the amount claimed and a
detailed description of the circumstances surrounding the Damages in respect of
which indemnification is claimed. The terms of this Agreement that by their
nature are intended to survive the Closing shall survive the Closing
indefinitely (or for their respective terms, if any).

9.2 Indemnification.

(a) From and after the Closing, ONEOK shall hold harmless and indemnify the
Northern Border Indemnitees from and against, and shall compensate and reimburse
each of the Northern Border Indemnitees for, (i) any Damages which are directly
or indirectly suffered or incurred by any of the Northern Border Indemnitees or
to which any of the Northern Border Indemnitees may otherwise become subject
(regardless of whether or not such Damages relate to any third-party Claim) as a
result of, caused by or arising out of (including any allegations by a third
party): (A) other than in connection with Section 2.16 of this Agreement (which
is covered under Section 9.2(a)(ii) below), any inaccuracy in or breach of any
representation or warranty of ONEOK set forth in this Agreement (without giving
effect to any limitation or qualification as to “materiality” (including the
word “material” or “Material Adverse Effect”) contained or incorporated directly
or indirectly in such representation or warranty; or (B) any breach of any
covenant or obligation of ONEOK under this Agreement; or (ii) any Damages with
respect to any inaccuracy in or breach of any representation or warranty of
ONEOK set forth in Section

 

32



--------------------------------------------------------------------------------

2.16 of this Agreement (without giving effect to any limitation or qualification
as to “materiality” (including the word “material” or “Material Adverse Effect”)
or the “Knowledge of ONEOK” contained or incorporated directly or indirectly in
such representation or warranty), in each case in this subsection (ii) except
for Damages that arise out of matters discovered by or on behalf of Northern
Border or its Subsidiaries as a result of a Phase II, Phase III or similar
environmental subsurface investigation undertaken voluntarily after Closing by
or on behalf of Northern Border or any of its Subsidiaries, including the
Entities, and except for remediation costs and expenses for matters which are
not required to be remediated under applicable law.

(b) From and after the Closing, Northern Border shall hold harmless and
indemnify the ONEOK Indemnitees from and against, and shall compensate and
reimburse each of the ONEOK Indemnitees for, any Damages which are directly or
indirectly suffered or incurred by any of the ONEOK Indemnitees or to which any
of the ONEOK Indemnitees may otherwise become subject (regardless of whether or
not such Damages relate to any third-party Claim) as a result of, caused by or
arising out of: (i) any inaccuracy in or breach of any representation or
warranty of Northern Border set forth in this Agreement (without giving effect
to any limitation or qualification as to “materiality” (including the word
“material” or “Northern Border Material Adverse Effect”) contained or
incorporated directly or indirectly in such representation or warranty); or
(ii) any breach of any covenant or obligation of Northern Border under this
Agreement; provided, however, that no ONEOK Indemnitee shall have any claim or
recourse against Northern Border, and Northern Border shall have no obligation
to indemnify any ONEOK Indemnitee under the terms of this Agreement, with
respect to any breach by Northern Border of any representation or warranty of
Northern Border set forth in this Agreement if to the Knowledge of ONEOK,
Northern Border is in breach of any representation or warranty on the date
hereof. For purposes of this Section 9.2(b) only, the term “Knowledge of ONEOK”
shall include the actual knowledge of David Kyle.

(c) To the extent that ONEOK or its Affiliates (other than the Entities) has the
right to seek indemnification from third parties for the benefit of the Entities
or their assets, and the Entities are not entitled to seek such indemnification
on their own accord, ONEOK, upon Northern Border’s written request, shall assign
such indemnification rights to Northern Border or, if such rights cannot be
assigned, assert (at Northern Border’s cost) a claim relating to such matter
against such third party on behalf of the applicable Entities, and provide to
Northern Border all benefits of such indemnification as, when and if provided by
such third party. Notwithstanding the foregoing, neither ONEOK nor its
Affiliates shall be obligated to make any additional payments or to take any
action that would cause them to incur or be subject to any additional
liabilities or costs with respect to any actions taken under this
Section 9.2(c).

9.3 Threshold; Cap.

(a) ONEOK shall not be required to make any indemnification payment in respect
of any claim or series of substantially related claims made pursuant to
Section 9.2(a) of this Agreement, or pursuant to Section 9.2(a)(i)(A) or (B) or
Section 9.2(a)(ii) of the Contribution Agreement, unless the amount of any
Damages that have been directly or indirectly suffered or incurred by any one or
more of the Northern Border Indemnitees or to which any one or more of the
Northern Border Indemnitees has or have otherwise become subject with respect to
such claim (or such substantially related claims) exceeds $100,000 (the “Minimum
Claim

 

33



--------------------------------------------------------------------------------

Amount”). In addition, ONEOK shall not be required to make any indemnification
payment pursuant to Section 9.2(a) of this Agreement, or pursuant to
Section 9.2(a)(i)(A) or (B) or Section 9.2(a)(ii) of the Contribution Agreement,
until such time as the total amount of all individual claims exceeding the
Minimum Claim Amount (such total amount, the “Aggregate Northern Border
Damages”) exceeds $45,000,000 in the aggregate (the “Indemnity Threshold”). If
the total amount of such Aggregate Northern Border Damages exceeds the Indemnity
Threshold, then, subject to Section 9.3(b), the Northern Border Indemnitees
shall be entitled to be indemnified against and compensated and reimbursed for
all Aggregate Northern Border Damages in excess of the Indemnity Threshold.
Northern Border shall not be required to make any indemnification payment in
respect of any claim (or series of substantially related claims) made pursuant
to Section 9.2(b) of this Agreement or pursuant to Section 9.2(b) of the
Contribution Agreement unless the amount of any Damages that have been directly
or indirectly suffered or incurred by any one or more of the ONEOK Indemnitees
or to which any one or more of the ONEOK Indemnitees has or have otherwise
become subject with respect to such claim (or such substantially related claims)
exceeds the Minimum Claim Amount. In addition, Northern Border shall not be
required to make any indemnification payment pursuant to Section 9.2(b) of this
Agreement or pursuant to Section 9.2(b) of the Contribution Agreement until such
time as the total amount of all individual claims exceeding the Minimum Claim
Amount (such total amount, the “Aggregate ONEOK Damages”) exceeds the Indemnity
Threshold. If the total amount of such Aggregate ONEOK Damages exceeds the
Indemnity Threshold, then, subject to Section 9.3(b), the Northern Border
Indemnitees shall be entitled to be indemnified against and compensated and
reimbursed for all Aggregate ONEOK Damages in excess of the Indemnity Threshold.

(b) The maximum liability of ONEOK under Section 9.2(a) of this Agreement and
under Section 9.2(a)(i)(A) or (B) or Section 9.2(a)(ii) of the of the
Contribution Agreement, taken in the aggregate, shall be $360,000,000 (the
“ONEOK Indemnity Cap”). The maximum liability of Northern Border under
Section 9.2(b) of this Agreement and of both NBP and NBILP under Section 9.2(b)
of the Contribution Agreement, taken in the aggregate, shall be $198,000,000
(the “Northern Border Indemnity Cap”).

(c) The limitations set forth in Section 9.3(a) and Section 9.3(b) shall not
apply to any of the matters described in Sections 1.4 (Working Capital
Adjustment), 2.1 (Organization and Authority of ONEOK), 2.2 (Organization,
Authority and Qualification of the Entities), 2.3 (Capital of Companies;
Beneficial Ownership), 2.4 (Subsidiaries) and 3.1 (Organization and Authority of
Northern Border).

9.4 Exclusive Remedy; Sole Recourse. With the exception of claims based upon
fraud or intentional misrepresentation, from and after the Closing, the
indemnification provisions set forth in this Section 9 and the Tax
indemnification provisions set forth in Section 10.6 shall be the sole and
exclusive remedy of both the Northern Border Indemnitees and the ONEOK
Indemnitees for Damages under this Agreement (it being understood that nothing
in this Section 9.4 or elsewhere in this Agreement shall affect the Parties’
rights to specific performance or other equitable remedies with respect to the
covenants referred to in this Agreement to be performed after the Closing).

 

34



--------------------------------------------------------------------------------

9.5 No Contribution. ONEOK shall not have and shall not exercise or assert (or
attempt to exercise or assert), any right of contribution, right of indemnity or
other right or remedy against any Entity in connection with any indemnification
obligation or any other Liability to which it may become subject under or in
connection with this Agreement.

9.6 Setoff. Notwithstanding anything herein to the contrary, Damages shall be
calculated net of any insurance or indemnification proceeds and Tax Benefits
actually received by an Indemnitee or its Affiliates in connection with the
facts giving rise to the right of indemnification (net of any fees, costs or
expenses incurred in enforcing such Indemnitee’s rights to recover such
insurance proceeds).

9.7 Third Party Claims.

(a) Upon receipt by any Person seeking to be indemnified pursuant to Section 9.2
(the “Indemnitee”) of notice of any third-party claim, (each a “Claim”) against
it which has or is expected to give rise to a claim for Damages, the Indemnitee
shall give prompt written notice thereof to the Person from which it seeks to be
indemnified (the “Indemnitor”), indicating the nature of such Claim and the
basis therefor; provided, however, that any delay or failure by the Indemnitee
to give notice to the Indemnitor shall relieve the Indemnitor of its obligations
hereunder only to the extent, if at all, that it is materially prejudiced by
reason of such delay or failure.

(b) The Indemnitor shall have 30 days (or such shorter period as may be required
by applicable Legal Requirements) after receipt of the Indemnitee’s notice to
elect, at its option, to assume the defense of, at its own expense and by its
own counsel, any such Claim. If the Indemnitor desires to undertake to defend
any such Claim, it shall promptly notify the Indemnitee of its intention to do
so. Notwithstanding an election by the Indemnitor to assume the defense of such
Claim, (i) the Indemnitee shall have the right to employ separate counsel and to
participate in the defense of such Claim, and the Indemnitor shall bear the
reasonable fees, costs and expenses of such separate counsel if (A) the
Indemnitee shall have determined in good faith that an actual or potential
conflict of interest makes representation by the same counsel or the counsel
selected by the Indemnitor inappropriate, (B) the Indemnitee shall have
determined in good faith that the Damages in respect of such Claim may exceed
the remaining balance of the applicable Indemnity Cap, or (C) the Indemnitor
shall have authorized the Indemnitee to employ separate counsel at the
Indemnitor’s expense, and (ii) the Indemnitee shall have the right at any time
after the Indemnitor assumes the defense of such Claim to assume the defense of
such Claim if (y) the Indemnitor subsequently determines that it does not
believe the Claim is one for which the Indemnitee is entitled to
indemnification, compensation or reimbursement under this Section 9.7 and
requests that the Indemnitee assume the defense of such Claim (in which case the
Indemnitee may, but shall not be obligated to, retain the legal counsel
previously retained by the Indemnitor to assist in the defense of such Claim) or
(z) any Damages in respect of such Claim are reasonably likely to exceed the
remaining balance of the applicable Indemnity Cap available to such Indemnitee
(in which case the Indemnitor shall bear the reasonable fees, costs and expenses
of Indemnitee’s counsel, subject to the applicable Indemnity Cap, as
applicable). The Indemnitee and Indemnitor and their counsel shall cooperate
fully in the compromise or defense of any Claim subject to this Section 9.7 and
keep one another informed of all developments relating to any such Claims, and
provide copies of all relevant correspondence and

 

35



--------------------------------------------------------------------------------

documentation relating thereto. If an Indemnitor receiving a notice of Claim
does not elect to defend such Claim within the time period referred to above,
the Indemnitee shall have the right, in addition to any other right or remedy it
may have hereunder, at the Indemnitor’s expense, subject to the Indemnity Cap,
as applicable, to defend such Claim. The Indemnitee’s defense of, or
participation in the defense of, any such Claim shall not in any way diminish or
lessen the obligations of the Indemnitor under this Section 9.7. In no event may
an Indemnitor or an Indemnitee settle or compromise any Claim without the
consent of the other (which consent will not be unreasonably withheld,
conditioned or delayed); provided, however, that an Indemnitor may settle or
compromise a claim without the consent of the Indemnitee so long as (i) the
relief consists solely of money damages in an amount greater than the Indemnity
Threshold and less than the remaining balance of the applicable Indemnity Cap
with respect to the Indemnitor and includes a provision whereby the plaintiff or
claimant in the matter releases the Indemnitor and the Indemnitee from all
liability with respect thereto, and (ii) such Indemnitor acknowledges the
Indemnitee is entitled to indemnification, compensation and reimbursement under
this Section 9.7). If remediation is required in connection with any Claims for
which the Northern Border Indemnitees are entitled to indemnification under
Section 9.2(a)(ii) above, ONEOK shall have the right to conduct, control and
direct such remediation; provided, however, that any remediation activities
undertaken by ONEOK shall be conducted (i) in compliance with all applicable
Legal Requirements and any health and safety plan or other reasonable plans or
guidelines imposed by Northern Border on Persons entering its properties, and
(ii) in a manner that minimizes any short or long-term interference with
Northern Border’s operations. ONEOK shall consult with Northern Border in its
determination of the appropriate remediation standard to which remediation will
be performed, and any institutional controls that ONEOK intends to employ to
meet such remediation standard.

SECTION 10. TAX MATTERS

10.1 Retention of Records. Each of Northern Border and ONEOK shall retain, and
Northern Border shall cause each of the Entities to retain, all Tax Records in
its possession for all open Tax Periods ending on or before or including the
Closing Date, until 6 months following the expiration of the statute of
limitations (and any extensions thereof) of the respective Tax Periods. “Tax
Records” means any Tax Return, Tax Return workpapers, documentation relating to
any Audit, and any other books of account or records (whether on paper, computer
disk or any other medium) required or advisable to be maintained under the
applicable Tax law or under any record retention agreement with any Tax
Authority.

10.2 Cooperation. Northern Border and ONEOK covenant and agree that subsequent
to the Closing, upon reasonable notice and during normal business hours, they
and their Affiliates will (i) give the other Party and its Representatives
information, books and records (or copies thereof) relevant to the Entities, to
the extent necessary to enable the other Party to prepare its Tax Returns (and
any Tax Returns for which it has preparation or filing responsibility hereunder)
or determine the amount of any refund, credit or other amount the amount of
which the requesting Party may be entitled to receive pursuant to this
Agreement, and (ii) provide the other Party and its Representatives with such
information, books and records (or copies thereof) as may reasonably be
requested in connection with any Tax Return, inquiry, election, Audit or other
examination by any Tax Authority, or judicial or administrative proceedings
relating to liability for Taxes. ONEOK and Northern Border also shall make

 

36



--------------------------------------------------------------------------------

available to each other, as reasonably requested, and at the expense of the
requesting Party, knowledgeable employees or advisors of the Party or its
Affiliates of which the request is made and personnel responsible for preparing
and maintaining information, books, records and documents in connection with Tax
filings, Audits, disputes or litigation. Notwithstanding the foregoing or any
other provision in this Agreement, neither Northern Border nor the Entities (or
any Affiliates of either) shall have the right to receive or obtain any
information relating to Taxes of ONEOK, any of its Affiliates, or any of its
predecessors other than information relating solely to or otherwise affecting
the calculation of Taxes of or attributable to the Entities or any of their
subsidiaries. Northern Border and ONEOK each agree, upon request, to use their
reasonable efforts to obtain any certificate or other document from any Tax
Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed with respect to the transactions
contemplated by this Agreement.

10.3 Transfer Taxes. All transfer, documentary, recording, notarial, sales, use,
registration, stamp and other similar taxes, fees and expenses (including, but
not limited to, all applicable stock transfer, real estate transfer or gains
Taxes and including any penalties, interest and additions to such tax) incurred
in connection with this Agreement and the transactions contemplated hereby shall
be borne by ONEOK. Northern Border and ONEOK shall cooperate in timely making
and filing all Tax Returns as may be required to comply with the provisions of
laws relating to such Transfer Taxes.

10.4 Tax Returns.

(a) ONEOK shall prepare (or cause to be prepared) and timely file all Tax
Returns required to be filed with any Tax Authority with respect to the Entities
for all Tax Periods ending on or before the Closing Date and shall pay all Taxes
(in excess of any applicable accruals therefor included within the calculation
of Final Closing Working Capital) due with respect to such Tax Returns. Northern
Border shall timely pay all Taxes due with respect to such Tax Returns to the
extent of any applicable accruals included within the calculation of Final
Closing Working Capital. ONEOK shall provide Northern Border with drafts of such
Tax Returns at least 10 days prior to the due date for filing such Tax Returns
(taking into account extensions) for Northern Border’s review and comment;
provided that in the case of a Tax Return which is a Consolidated Return, ONEOK
shall only be required to provide the portions of such Consolidated Return
relating solely to the income, gain, loss and deduction of the Entities. The
final form of any such Tax Return required to be provided to Northern Border
(and the portion of any such Consolidated Return relating solely to the
Entities), pursuant to the preceding sentence, shall be subject to Northern
Border’s prior written consent, which shall not be unreasonably withheld;
provided that Northern Border shall not withhold consent to the filing of any
such Tax Return if such Tax Return (or in the case of a Consolidated Return the
portion thereof relating to the Entities) is prepared in a manner consistent
with Section 10.4(c) of this Agreement and the treatment of any items that are
not covered by past practice would not have an adverse effect on the Taxes of
the Entities for any period beginning on or after the Closing Date or the
portion of any Straddle Period (as defined below) that is Northern Border’s
responsibility. In the case of any Tax Return required to be filed by ONEOK
pursuant to this Section 10.4(a) after the Closing Date, Northern Border shall
arrange for the signing of such Tax Returns or shall provide ONEOK with such
powers or attorney or other authorization, in each case as may be necessary to
effect such filings in accordance with applicable Tax Law.

 

37



--------------------------------------------------------------------------------

(b) Northern Border shall prepare (or cause to be prepared) and timely file all
Tax Returns for all Tax Periods ending after the Closing Date, including all Tax
Returns for periods which include but do not end on the Closing Date (“Straddle
Periods”) (the “Northern Border Returns”). If ONEOK is responsible under
Section 10.5 of this Agreement for any Taxes due with respect to a Northern
Border Return, Northern Border shall provide ONEOK with a substantially final
draft of each such Tax Return at least 10 days prior to the due date for filing
such Tax Returns (taking into account extensions) for ONEOK’s review and comment
and the final form for any such Northern Border Returns shall be subject to
ONEOK’s prior written consent, which shall not be unreasonably withheld;
provided however, that ONEOK shall not withhold consent if such Tax Return is
prepared in a manner consistent with Section 10.4(c) of this Agreement and the
treatment of any items that are not covered by past practice would not have a
material adverse effect on the Tax liabilities of ONEOK or the Entities for any
Pre-Closing Period. Northern Border shall timely pay all Taxes due with respect
to such Returns and ONEOK shall promptly reimburse Northern Border for any such
Taxes which are its responsibility pursuant to Section 10.5 of this Agreement.

(c) Except as otherwise agreed by the parties, any Tax Return that includes any
of the Entities’ assets or activities for any Pre-Closing Period shall be
prepared in accordance with ONEOK’s past Tax accounting practices used with
respect to the Tax Returns in question (unless the party responsible for
preparing the Tax Return determines that the past practices are no longer
permissible under the Code or other applicable Tax law), and to the extent any
items are not covered by past practices (or in the event such past practices are
no longer permissible under the Code or other applicable Tax law), in accordance
with reasonable Tax accounting practices selected by the party responsible for
preparing the Tax Return. In the case of any Tax Return for an Entity for any
Straddle Period, any income, gain, loss and deduction shall be allocated based
on a closing of the books method or such other method as may be agreed upon in
writing by the parties.

(d) As part of the Services Agreement between ONEOK and Northern Border, ONEOK
shall provide certain Tax Return filing assistance and other Tax assistance
relating to the Taxes of the Entities in respect of periods ending after the
Closing Date.

10.5 Allocation of Taxes.

(a) Allocation of Straddle Period Taxes. Northern Border and ONEOK shall, to the
extent permitted by applicable Tax Law and except as otherwise provided herein,
elect with the relevant Tax Authority to close the Tax Period of the Entities as
of and including the Closing Date. Subject to the preceding sentence, in the
case of Taxes attributable to the Entities that are payable with respect to any
Straddle Period the portion of any such Taxes that are allocable to the portion
of the Straddle Period ending on the Closing Date shall: (1) in the case of
Taxes that are either (A) based upon or related to income or receipts or
(B) imposed in connection with any sale, transfer or assignment of property
(real or personal, tangible or intangible) be deemed equal to the amount that
would be payable if the Tax year ended on and included the Closing Date and
(2) in the case of Taxes (other than those described in clause (i)) imposed on a
period basis with respect to the business or assets of the Entities or otherwise
measured by the level of any item, be deemed to be the amount of such Taxes for
the entire Straddle Period (or, in the case of such Taxes determined on an
arrears basis, the amount of such

 

38



--------------------------------------------------------------------------------

Taxes for the immediately preceding Tax Period) multiplied by a fraction the
numerator of which is the number of calendar days in the portion of the Straddle
Period ending on and including the Closing Date and the denominator of which is
the number of calendar days in the entire Straddle Period (the “Part-Year
Fraction”). For purposes of clause (1) of the preceding sentence, any exemption,
deduction, credit or other item that is calculated on an annual basis shall be
allocated to the portion of the Straddle Period ending on the Closing Date on a
pro rata basis determined by multiplying the total amount of such item allocated
to the Straddle Period times the Part-Year Fraction. In the case of any Tax
based upon or measured by capital (including net worth or long-term debt) or
intangibles, any amount thereof required to be allocated under this
Section 10.5(a) shall be computed by reference to the level of such items on the
Closing Date. ONEOK shall be responsible for and shall pay any Taxes (in excess
of any applicable accruals therefor included within the calculation of Final
Closing Working Capital) allocable to the portion of the Straddle Period ending
on the Closing Date and Northern Border shall be responsible for and shall pay
any Taxes allocable to the portion of the Straddle Period after the Closing
Date.

(b) Post-Closing Tax Periods. From and after the Closing Date, for the portion
of any Straddle Period that begins on the day after the Closing Date and any
other Tax Period beginning after the Closing Date, without duplication of any
amount otherwise payable by Northern Border pursuant to this Agreement, Northern
Border shall be responsible and pay, or cause the Entities to pay, to the
appropriate Tax Authority any other Taxes due with respect to the Entities for
any such period.

(c) Ad Valorem Taxes. Notwithstanding the foregoing, all ad valorem taxes (other
than production, severance and similar Taxes measured by the quantity of or the
value of production) related to the 2006 ad valorem tax year shall be pro-rated
based on the number of days during the 2006 ad valorem tax year falling before
and falling on or after the Closing Date. ONEOK will pay to Northern Border at
Closing an amount equal to the portion of the 2006 ad valorem taxes allocated to
it pursuant to this paragraph (to the extent such allocated amounts exceed any
applicable accruals therefor included within the calculation of Final Closing
Working Capital). ONEOK shall not be liable for any ad valorem taxes for the
period following the Closing. Northern Border assumes full responsibility for
filing all ad valorem renditions and tax returns in all applicable tax
jurisdictions due after the Closing Date. ONEOK will, upon request from Northern
Border, provide reasonably requested historical documentation of prior year
filings related to ad valorem taxes to help facilitate Northern Border’s correct
filing of ad valorem renditions and tax returns. ONEOK assumes full
responsibility for filing all ad valorem taxes through the Closing Date.

10.6 Tax Indemnity.

(a) ONEOK’s Indemnity for Taxes for Pre-Closing Date Periods. Notwithstanding
any of the provisions of Section 9, from and after the Closing Date, without
duplication of any amount otherwise payable by ONEOK pursuant to this Agreement,
ONEOK shall indemnify Northern Border and its respective Affiliates against:

(i) all Taxes (in excess of any applicable accruals therefor included within the
calculation of Final Closing Working Capital) imposed or payable by the Entities
with

 

39



--------------------------------------------------------------------------------

respect to Tax Periods ending on or before the Closing Date and the portion of
any Straddle Periods ending on the Closing Date (each such period a “Pre-Closing
Taxable Period”);

(ii) all Taxes that are imposed or payable by the Entities that are attributable
to (A) any termination of the Entities under Code Section 708 caused by the
transactions contemplated herein, or (B) ONEOK or any member of an Affiliated,
consolidated, combined or unitary Tax group of which the Entities are or were
members prior to the Closing Date (other than any Taxes of the Entities) that is
imposed under Treasury Regulation Section 1.1502-6 (or any similar provision of
state, local or foreign law) by reason of such Entities being included in any
such Affiliated, consolidated, combined or unitary Tax group; and

(iii) any payments (in excess of any applicable accruals therefor included
within the calculation of Final Closing Working Capital) owed by the Entities to
any third party (other than a Governmental Authority) under a tax sharing or
other contractual agreement with respect to Taxes of the Entity accruing on or
before the Closing Date.

(b) Northern Border Indemnity for Taxes for Post-Closing Tax Periods.
Notwithstanding any of the provisions of Section 9, from and after the Closing
Date, without duplication of any amount otherwise payable by Northern Border
pursuant to this Agreement, Northern Border shall indemnify ONEOK and its
respective Affiliates against all Taxes imposed on or payable by Northern Border
or the Entities relating to any Tax Period or portion thereof that begins after
the Closing Date, including the portion of the Straddle Period beginning
immediately after the Closing Date and including any Taxes accruing after the
Closing Date.

(c) Payments. Payment by the indemnitor of any amount due under this
Section 10.6 shall be made within 10 days following written notice by the
indemnitee that payment of such amounts to the appropriate Tax Authority is due,
such written notice to reasonably demonstrate that the indemnitee is entitled to
such payment under the terms of this Agreement.

(d) Tax Refunds. If Northern Border or any of its Affiliates (including, for
this purpose, the Entities after the Closing Date) receives a refund of Taxes of
the Entities with respect to a Pre-Closing Taxable Period (including any
interest thereon), or in lieu thereof a credit against Taxes, Northern Border
shall pay (or cause the Entities to pay) to ONEOK the amount of such Tax refund
or credit (net of any costs or expenses incurred by Northern Border or the
Entities in obtaining the Tax refund or credit). Such payment shall be made
promptly following the receipt of such Tax refund or credit by Northern Border
or any of its Affiliates. In addition, if the payments made (or deemed made) by
or on behalf of the Entities with respect to the Pre-Closing Taxable Period
portion of the Straddle Period exceed the Taxes due with respect to such portion
of the Straddle Period, Northern Border shall cause the Entities to pay to ONEOK
such excess within 10 days following the filing of the relevant Tax Return with
respect to such Straddle Period. ONEOK shall have the sole right, at its
expense, to pursue any Tax refunds with respect to Tax periods ending on or
before the Closing Date.

 

40



--------------------------------------------------------------------------------

10.7 Contests.

(a) Notices. After the Closing Date, Northern Border and ONEOK each shall notify
the other in writing within 5 business days of receipt of any notice of the
commencement of any Tax audit or administrative or judicial proceeding relating
to the Taxes of any of the Entities (“Tax Controversy”) in respect to
Pre-Closing Taxable Periods or the Straddle Periods, the outcome of which may
affect the Tax liabilities or indemnification obligations under this Agreement
of the other party (“Tax Indemnitor”). Such notice shall include copies of any
notice or other document received from any Tax Authority in respect of such
audit or other proceeding. If either Northern Border or ONEOK fail to give the
other party prompt notice as required under this Agreement, then (i) if the
failure of a party to give such notice precludes the Tax Indemnitor from
contesting an asserted Tax liability in any administrative or judicial forums,
then the Tax Indemnitor shall not have any obligation to indemnify under this
Agreement for any loss or damage arising out of such asserted Tax liability, and
(ii) if the Tax Indemnitor is not so precluded from contesting an asserted Tax
liability, but such failure to give prompt notice results in a detriment to the
Tax Indemnitor, then any amount which the Tax Indemnitor is otherwise required
to pay pursuant to this Agreement with respect to such liability shall be
reduced by the amount of such detriment.

(b) Control of Contests. ONEOK shall control the defense and settlement of any
Tax Controversy involving any asserted liability for Taxes imposed with respect
to the Entities relating to Tax Periods that end on or before the Closing Date
for which ONEOK is responsible pursuant to this Section 10. Northern Border
shall control the defense and settlement of any Tax Controversy involving any
asserted liability for Taxes imposed with respect to the Entities relating to
Tax Periods that end after the Closing Date.

(c) Procedures. If the resolution of any Tax Controversy would be grounds for
indemnification under this Agreement (including, for this purpose, as a result
of altering the Tax Period in which items of income, gain, loss, deduction or
credit are reported) by the party not in control of the conduct of such Tax
Controversy (the “Non-Controlling Party”) or otherwise adversely affect the Tax
liability of the Non-Controlling Party, (i) the party in control of such Tax
Controversy (the “Controlling Party”) shall keep the Non-Controlling Party fully
informed of any proceedings, events, and developments relating to or in
connection with such Tax Controversy; (ii) the Non-Controlling Party shall be
entitled to receive copies of all correspondence and documents relating to such
Tax Controversy; (iii) the Controlling Party shall consult with the
Non-Controlling Party and shall not enter into any settlement with respect to
any such Tax Controversy without the Non-Controlling Party’s prior written
consent, such consent not to be unreasonably withheld, conditioned or delayed;
and (iv) at its own cost and expense, the Non-Controlling Party shall have the
right to participate (but not control) the defense of such Tax Controversy;
provided however, that clauses (i) through (iv) shall apply only in respect of
the portion of such Tax Controversy, correspondence and documents that relate
solely to the Entities.

10.8 Amended Tax Returns. ONEOK shall not, without the prior written consent of
Northern Border (which consent shall not be unreasonably withheld, conditioned
or delayed), file any amended Tax Return or claim for Tax refund filed or
required to be filed hereunder to be filed by ONEOK to the extent such filing,
if accepted, could be reasonably expected to have an adverse effect on the Tax
liability of Northern Border, its Affiliates or any Entity or any of the

 

41



--------------------------------------------------------------------------------

Entities for any Tax Period after the Closing; provided that no such consent
shall be required for any amended return or claim for Tax refund resulting from
an audit adjustment.

10.9 Miscellaneous.

(a) Character of Payments. Any payment made by ONEOK, Northern Border, or any of
their respective Subsidiaries (including the Entities) under this Section 10
shall constitute an adjustment to the Purchase Price for all tax purposes.

(b) Interest on Payments. To the extent any payment obligation under this
Section 10 or Article 9 is not made on a timely basis (as determined by the
relevant provision of this Section 10 or the relevant provision of Article 9),
the amount due and payable shall bear interest at a floating annual rate equal
to the annual prime lending rate of The Chase Manhattan Bank in effect, from
time to time, from the last date such payment would be timely under the relevant
provision of this Section 10 or Article 9, as applicable, to the date of the
payment of such amount.

(c) Survival of Tax Claims. Notwithstanding any other provision of this
Agreement to the contrary, any obligations of the parties pursuant to this
Section 10 shall be unconditional and absolute and shall survive until the
expiration of 6 months after the applicable statute of limitations (taking into
account any applicable extensions or tollings thereof) relating to the Taxes at
issue.

10.10 Allocation of the Purchase Price.

(a) Within one hundred twenty (120) days following the Closing Date, ONEOK will
prepare, or cause to be prepared, and delivered to Northern Border a statement
of the fair market value of the interests in each of the Entities acquired
pursuant to this Agreement, with the aggregate of the Entity fair market values
equaling the fair market value of the consideration provided in Section 1.2 of
this Agreement. In addition, in the case of any Entities which are taxable as
disregarded entities federal income tax, the statement shall also include a
statement of the fair market value of the assets of each of such Entities (such
statement, together with the Entity fair market schedule, the “FMV Schedules”).
The FMV Schedules as so prepared by ONEOK shall be deemed accepted by Northern
Border, unless Northern Border shall send ONEOK a written objection thereto
within thirty (30) days following the Northern Border’s receipt thereof. In the
event that Northern Border delivers a timely written objection as aforesaid and
Northern Border and ONEOK are unable to resolve such objection within twenty
(20) business days after Northern Border is notified of ONEOK’s objection, the
matters in dispute shall be submitted for final and binding determination to the
Neutral Auditors. The FMV Schedules as proposed by ONEOK, shall be adjusted to
reflect the resolution of any timely objections made thereto by Northern Border
in accordance with this Section 10.9 and the determinations of the Neutral
Auditors, which determinations will be binding absent manifest error or fraud.
Northern Border and ONEOK shall each pay their own expenses of preparing and
analyzing the schedules and resolving objections thereto; provided that the cost
of any appraisals required to prepare the FMV Schedule shall be borne 50 percent
by Northern Border and 50 percent by ONEOK. The fees and expenses of the Neutral
Auditors used to resolve objections to the schedules will be borne equally by
Northern Border and ONEOK.

 

42



--------------------------------------------------------------------------------

(b) Each party agrees that it shall not take any position that varies from or is
inconsistent with such valuation in any filing made by such party with the IRS
or any other taxing authority, except to the extent an adjustment is required by
the IRS or any other taxing authority.

SECTION 11. MISCELLANEOUS

11.1 Fees and Expenses. Each of the parties will bear its own expenses in
connection with the negotiation and the consummation of the transactions
contemplated by this Agreement.

11.2 Governing Law. This Agreement shall be construed under and governed by the
internal laws of the State of Delaware without regard to its conflict of laws
provisions.

11.3 Notices. All notices and other communications between the Parties shall be
in writing and shall be deemed to have been duly given (i) when delivered in
person or by overnight delivery service, (ii) 3 days after posting in the United
States mail having been sent registered or certified mail return receipt
requested, or (iii) upon receipt when delivered by facsimile transmission, in
each case, to the addresses set forth below (or to such other address or
addresses as the Parties may designate from time to time in writing):

TO ONEOK:

ONEOK, Inc.

100 W. 5th Street, Suite 1800

Tulsa, OK 74103

Attention: President

Facsimile: (918) 588-7961

with copies to (which shall not constitute notice):

ONEOK, Inc.

100 W. 5th Street, Suite 1800

Tulsa, OK 74103

Attention: General Counsel

Facsimile: (918) 588-7971

and to:

Gable & Gotwals

100 W. 5th Street, Suite 1100

Tulsa, OK 74103-4217

Attention: Stephen W. Lake

Facsimile: (918) 595-4990

 

43



--------------------------------------------------------------------------------

TO NORTHERN BORDER:

Northern Border Partners, L.P.

13710 FNB Parkway

Omaha, NE 68154-5200

Attention: Chief Executive Officer

Facsimile: (402) 490-7482

with copies to (which shall not constitute notice):

Northern Border Partners, L.P.

13710 FNB Parkway

Omaha, NE 68154-5200

Attention: Janet Place

Facsimile: (402) 492-7480

Locke Liddell & Sapp LLP

600 Travis, 3400 JPMorgan Chase Tower

Houston, TX 77002

Attention: Michael T. Peters

Facsimile: (713) 223-3717

and with a copy to (prior to the Closing):

Baker Botts L.L.P.

910 Louisiana

Houston, Texas 77002-4995

Attention: R. Joel Swanson

Facsimile: (713) 229-1522

Any notice given hereunder may be given on behalf of any party by his counsel or
other authorized representatives.

11.4 Entire Agreement. This Agreement together with the Related Agreements,
including the Schedules and Exhibits referred to herein and therein and the
other writings specifically identified herein and therein (including the
Confidentiality Agreement) or contemplated hereby, is complete, reflects the
entire agreement of the Parties with respect to its subject matter, and
supersedes all previous written or oral negotiations, commitments and writings.
No promises, representations, understandings, warranties and agreements have
been made by any of the Parties hereto except as referred to herein or therein
or in such Schedules and Exhibits or in such other writings and all inducements
to the making of this Agreement relied upon by either Party hereto have been
expressed herein or in such Schedules or Exhibits or in such other writings.

11.5 Assignability; Binding Effect. This Agreement may not be assigned by ONEOK
or Northern Border without the prior written consent of the other parties to
this Agreement. This Agreement shall be binding upon and enforceable by, and
shall inure to the benefit of, the Parties hereto and their respective
successors and permitted assigns.

 

44



--------------------------------------------------------------------------------

11.6 Captions and Gender. The captions in this Agreement are for convenience
only and shall not affect the construction or interpretation of any term or
provision hereof. The use in this Agreement of the masculine pronoun in
reference to a Party hereto shall be deemed to include the feminine or neuter,
as the context may require.

11.7 Execution in Counterparts. For the convenience of the Parties and to
facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.

11.8 Amendments. This Agreement may not be amended or modified, nor may
compliance with any condition or covenant set forth herein be waived, except by
a writing duly and validly executed by both Northern Border and ONEOK, or in the
case of a waiver, the Party waiving compliance.

11.9 Publicity and Disclosures. No press releases or public disclosure, either
written or oral, of the transactions contemplated by this Agreement shall be
made by a Party to this Agreement without the written consent of ONEOK and
Northern Border.

11.10 Severability. The Parties agree that, in the event that any provision of
this Agreement or the application of any such provision to any Party is held by
a court of competent jurisdiction to be contrary to law, the provision in
question shall be construed so as to be lawful and the remaining provisions of
this Agreement shall remain in full force and effect.

11.11 Waiver of Jury Trial. Each of the parties hereto hereby waives to the
fullest extent permitted by applicable law any right it may have to a trial by
jury with respect to any Legal Proceeding directly or indirectly arising out of,
under or in connection with this Agreement or the transactions contemplated by
this Agreement.

11.12 Arbitration. All disputes arising out of or in connection with this
Agreement and the transactions contemplated hereby and thereby, which cannot be
resolved through the procedures described herein or therein shall be finally
resolved solely and exclusively by means of arbitration under the then-current
rules for non-administered arbitration of the International Institute for
Conflict Prevention and Resolution (“CPR Rules”) to be conducted in English in
the City of Tulsa. The arbitration shall be conducted by a panel of three
(3) arbitrators appointed by agreement of the Parties, or failing such
agreement, under the CPR Rules, provided that any arbitrator selected shall be a
retired federal judge of a court within the jurisdiction of the United States.
The arbitration will proceed in accordance with the CPR Rules. The decision of
the arbitrators shall be final, conclusive, and binding upon the Parties, and a
judgment upon the award may be obtained and entered in any federal or state
court of competent jurisdiction. The Parties agree that any arbitration shall be
kept confidential and any element of such arbitration (including but not limited
to any pleadings, briefs or other documents submitted or exchanged, any
testimony or other oral submissions, and any awards) shall not be disclosed
beyond the arbitral tribunal, the Parties, their counsel and any persons
necessary to conduct the arbitration, except as may be required in recognition
and enforcement proceedings, if any, or in order to satisfy disclosure
obligations imposed by any applicable law. The Parties agree to cooperate in
providing each other with all discovery, including but not limited to the
exchange of documents and depositions of Parties and non-Parties, reasonably
related to the issues in the arbitration. If

 

45



--------------------------------------------------------------------------------

the Parties are unable to agree on any matter relating to such discovery, any
such difference shall be determined by the arbitrators. The award of the
arbitrators shall be final and binding upon the Parties, and shall not be
subject to any appeal or review. The Parties agree that such award may be
recognized and enforced in any court of competent jurisdiction. The Parties also
agree to submit to the non-exclusive personal jurisdiction of the federal and
state courts sitting in Oklahoma, for the limited purpose of enforcing this
arbitration agreement (including, where appropriate, issuing injunctive relief)
or any award resulting from arbitration pursuant to this Section 11.12. The
Parties agree that except in the case of fraud the arbitration proceeding
described in this Section 11.12 is the sole and exclusive manner in which the
Parties may resolve disputes arising out of or in connection with this
Agreement. The arbitrators have the discretion to grant the prevailing Party in
any arbitration attorneys’ fees and costs and make the non-prevailing Party
responsible for all expenses of the arbitration.

11.13 Time of the Essence. Time is of the essence with respect to the
performance of the obligations set forth in this Agreement.

11.14 Remedies Cumulative; Specific Performance. The rights and remedies of the
Parties hereto shall be cumulative and not alternative. The Parties hereto agree
that, in the event of any breach or threatened breach by any party to this
Agreement of any covenant, obligation or other provision set forth in this
Agreement for the benefit of any other Party to this Agreement, such other Party
shall be entitled (in addition to any other remedy that may be available to it
and without the requirement of the posting of a bond) to (a) a decree or order
of specific performance or mandamus to enforce the observance and performance of
such covenant, obligation or other provision and (b) an injunction restraining
such breach or threatened breach.

11.15 Further Assurances. From and after the date of this Agreement, upon the
request of either Party, the other Party shall execute and deliver such
instruments, documents or other writings as may be reasonably necessary to carry
out and effectuate fully the intent and purposes of this Agreement.

11.16 Third Party Beneficiaries. Nothing herein expressed or implied is intended
to or shall be construed to confer upon or give any Person, other than the
Parties hereto and their respective successors, permitted assigns and Affiliates
(including, without limitation, the Northern Border Indemnitees and the ONEOK
Indemnitees), any rights or remedies under or by reason of this Agreement.

11.17 Audit Committee Authority. At or prior to the Closing, (a) any action,
notice, consent, approval or waiver that is required to be taken or given or may
be taken or given by Northern Border pursuant to Section 1.4 (Working Capital
Adjustment), Section 4.1 (Conduct of the Entities), Section 6.4 (Public
Announcements), Section 7.2 (Conditions to the Obligations of Northern Border),
and Section 8.1 (Termination), and (b) any amendment of this Agreement or of any
other Northern Border Transaction Agreement shall be made, taken or given by
Northern Border, as the case may be, only with the concurrence, or at the
direction, of the Audit Committee of Northern Border.

 

46



--------------------------------------------------------------------------------

11.18 Certain Definitions. (a) For purposes of this Agreement, the term:

“Acquired Entities” means, collectively, the Entities and the “Entities” as
defined in the Contribution Agreement.

“Affiliates” means, with respect to the Person to which it refers, a Person that
directly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, such subject Person.
Notwithstanding the other provisions of this definition and except as otherwise
expressly provided in this Agreement, ONEOK’s Affiliates shall be deemed to
exclude Northern Border and its Subsidiaries and Northern Border’s Affiliates
shall be deemed to exclude ONEOK and its Subsidiaries (including the Entities).

“Business Facility” includes any pipeline or pipeline easement or right-of-way,
compressor station, hub, delivery point, receipt point, interconnection, gas
storage facility, gas processing facility, fractionator, storage field, well or
other real or personal property that any Entity or any of its respective
organizational predecessors currently owns, leases, manages or operates in any
manner or formerly owned, leased, managed or operated in any manner, including,
without limitation, the Operating Assets.

“CERCLA” shall have the meaning ascribed to it in the definition of
Environmental Laws.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any written or oral note, instrument, bond, mortgage,
indenture, lease, sublease, contract, subcontract, warranty, agreement,
obligation, understanding, commitment or legally binding commitment or
undertaking of any nature.

“Consolidated Return” means a consolidated United States Income Tax Return
(within the meaning of Section 1501 of the Code and the Treasury Regulations
promulgated pursuant to Section 1502 of the Code) and any other combined, joint,
consolidated or unitary Tax Return required to be filed with any Tax Authority
that includes both (i) any Entity and (ii) ONEOK or any subsidiary of ONEOK that
is not an Entity.

“Converting Companies” means each of Chisholm Pipeline Holdings, Inc., ONEOK
Transmission Company and ONEOK Underground Storage Company.

“Copyrights” shall have the meaning ascribed to it in the definition of
Intellectual Property Assets.

“Damages” means any loss, damage, injury, decline in value, lost opportunity,
liability (INCLUDING STRICT LIABILITY), claim, demand, settlement, judgment,
award, fine, penalty, Tax, fee (including reasonable attorneys’ fees), charge,
cost or expense of any nature (including costs and expenses of litigation,
administrative proceedings and investigations), whether arising in tort,
contract or otherwise, but excluding any punitive damages except to the extent
such punitive damages are awarded against any Indemnitees in a third-party
Claim; provided, however, notwithstanding any other provision of this Agreement
to the contrary, to avoid double counting as to any matter, “Damages” shall not
include any Liability to the extent

 

47



--------------------------------------------------------------------------------

that such Liability (or a reserve therefor (to the extent of such reserve)) is
fully reflected as a current liability in the calculation of Final Closing
Working Capital.

“Drop-Down Contracts” means all Contracts (other than Shared Contracts,
intercompany loan or credit agreements that shall be terminated prior to or at
the Closing, confidentiality agreements, benefit plans and employment or
secondment agreements), to which an Entity is not a party and to which ONEOK or
any Affiliate of ONEOK (other than an Entity) is a party and which solely
benefits one or more of the Entities.

“Eligible Person” means a Person treated as a “domestic eligible entity” under
section 301.7701-3(a) of the Treasury regulations promulgated under the Code.

“Employee Benefit Plan” means (i) each “employee benefit plan,” as such term is
defined in Section 3(3) of ERISA, including any multiemployer plan (as defined
in Section 3(40) of ERISA), (ii) each plan that would be an employee benefit
plan if it was subject to ERISA, such as plans for directors, (iii) each stock
bonus, stock ownership, stock option, stock purchase, stock appreciation rights,
phantom stock or other stock plan (whether qualified or nonqualified), and
(iv) each bonus, deferred compensation or incentive compensation plan; provided,
however, that such term shall not include (a) routine employment policies and
procedures developed and applied in the ordinary course of business and
consistent with past practice, including wage, vacation, holiday, and sick or
other leave policies, (b) workers compensation insurance, and (c) directors and
officers liability insurance.

“Environmental Laws” means, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 (“CERCLA”), 42 U.S.C. §§ 9601
et seq., the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
§§ 6901 et seq., the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq.,
the Clean Air Act, 42 U.S.C. §§ 7401 et seq., and the Clean Water Act (Federal
Water Pollution Control Act), 33 U.S.C. §§ 1251 et seq., the Occupational Safety
and Health Act, 29 U.S.C. §§ 651 et seq., and all rules and regulations
promulgated pursuant to any of the above statutes, and any federal, state,
local, municipal, foreign or other law, statute, constitution, common law,
resolution, ordinance, code, edict, decree, order, rule, regulation, permit
condition, ruling or requirement issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Authority, in each case relating to Environmental Matters.

“Environmental Matters” means any matters arising out of or relating to health
and safety, or pollution or protection of the environment or workplace,
including, without limitation, the ambient and indoor air, surface and ground
waters, land and soils, buildings, and indoor workplaces, and any of the
foregoing relating to the use, generation, transport, treatment, storage, or
disposal of any Hazardous Materials.

“Environmental Permit” means all Permits required to comply with any applicable
Environmental Law.

 

48



--------------------------------------------------------------------------------

“Entity Guarantees” means all guaranties, letters of credit, bonds, sureties and
other credit support or assurances provided by ONEOK or its Affiliates (other
than the Entities) in support of any obligations of the Entities.

“Equity Interests” means the capital stock, limited liability company membership
interest, partnership interest or similar ownership interests of any Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means, with respect to any Person, any other Person that is a
member of a group described in Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b)(1) of ERISA that includes the first Person, or that is a member
of the same “controlled group” as the first Person pursuant to
Section 4001(a)(14) of ERISA.

“GAAP” means United States generally accepted accounting principles and
practices as in effect from time to time and applied consistently throughout the
periods involved.

“Governmental Authority” means any foreign or domestic federal, state, local,
municipal, or other government or governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal); or any body exercising, or entitled to exercise,
any administrative, executive, judicial, legislative, police, or regulatory or
power of any nature, in each case having jurisdiction over ONEOK, the Entities,
the Business or Northern Border.

“Governmental Order” means any order, ruling, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Material” means any substance, material or waste that is regulated by
any Environmental Law as hazardous, toxic, a pollutant, contaminant, solid waste
or words of similar import, including, without limitation, petroleum, petroleum
derivatives and by-products, asbestos, urea formaldehyde and polychlorinated
biphenyls.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Indebtedness” means all outstanding obligations for borrowed money, including
(i) indebtedness evidenced by notes, bonds, debentures or other instruments (and
including all outstanding principal, prepayment premiums, if any, and accrued
interest, fees and expenses related thereto), (ii) any outstanding obligations
under capital leases and purchase money obligations, (iii) any amounts owed with
respect to drawn letters of credit and (iv) any outstanding guarantees of
obligations of the type described in clauses (i) through (iii) above (and, for
the avoidance of doubt, excludes accounts payable).

“Indemnity Cap” means the ONEOK Indemnity Cap or the Northern Border Indemnity
Cap, as applicable.

“Intellectual Property Assets” means: (A) patents, patent applications,
inventions, discoveries, and invention disclosures (whether or not patented)
(collectively, “Patents”); (B)

 

49



--------------------------------------------------------------------------------

trade names, trade dress, logos, slogans, internet domain names, registered and
unregistered trademarks and service marks and related registrations,
applications for registration and renewals therefor (collectively,
“Trademarks”); (C) copyrights in both published and unpublished works and all
copyright registrations, applications and renewals therefor, and all
derivatives, translations, adaptations and combinations of the above
(collectively, “Copyrights”); (D) know-how, trade secrets, confidential or
proprietary information, data, processes and strategies, (collectively, “Trade
Secrets”); (E) other intellectual property rights and/or proprietary rights
relating to any of the foregoing; (F) Software; and (G) goodwill, licenses,
permits, consents, approvals, and claims of infringement against third parties.

“Intercompany Accounts” shall mean all balances related to receivables, payables
or other accounts between ONEOK and its Subsidiaries (other than the Entities)
on the one hand, and the Entities, on the other hand (but excluding all
Indebtedness).

“IRS” means the Internal Revenue Service.

“Knowledge of Northern Border” or similar words or phrases means the actual
knowledge of Bill Cordes, Chris Skoog, Jerry Peters, Mike Nelson, Pierce Norton
and Fred Rimington.

“Knowledge of ONEOK” or similar words or phrases means the actual knowledge of
John Gibson, Pierce Norton, Sam McVay, Pete Walker, Terry Spencer, Steve Guy,
Jim Haught and Curtis Dinan.

“Legal Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigate or appellate
proceeding), hearing, inquiry, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any court or
Governmental Authority or any arbitrator or arbitration panel.

“Legal Requirement” means any federal, state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, edict, decree, rule, regulation, ruling, order, judgment or requirement
issued, enacted, adopted, promulgated, implemented or otherwise put into effect
by or under the authority of any Governmental Authority, including, without
limitation, Tax Laws.

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including, without limitation, those arising under any Legal
Requirement and those arising under any contract, agreement, arrangement,
commitment or undertaking.

“Lien” means any claim, restriction on voting, transfer or pledge,
hypothecation, option, right of first refusal, easement, preemptive right,
community property interest, mortgage, lien (including, without limitation,
environmental and tax liens), charge, encumbrance, security interest or other
restriction of any kind, whether imposed by Legal Requirement, agreement,
understanding or otherwise.

“Material Adverse Effect” means with respect to the Entities any event, change
or effect that individually or in the aggregate has or would reasonably be
expected to have a material

 

50



--------------------------------------------------------------------------------

adverse effect upon the condition (financial or otherwise), business, assets,
liabilities, or results of operations of the Entities, taken as a whole;
excluding any adverse change, event or effect arising from: (i) conditions
generally affecting the United States economy or generally affecting one or more
industries in which the Entities operate; (ii) national or international
political conditions, including terrorism or the engagement by the United States
in hostilities or acts of war; (iii) financial, banking or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index); (iv) changes in GAAP which are not specific to the
Entities; (v) changes in any laws, rules, regulations, orders, or other binding
directives issued by any Governmental Authority generally affecting one or more
industries in which the Entities operate; (vi) the public announcement, pendency
or completion of the transactions contemplated by this Agreement; or
(vii) seasonal reductions in revenues and/or earnings of the entities in the
ordinary course of business. References in this Agreement to dollar amount
thresholds shall not be deemed to be a measure of a Material Adverse Effect or
materiality.

“Net Working Capital” means, at any date, the difference between the
consolidated current assets of the Entities and the consolidated current
liabilities of the Entities, in each case determined in accordance with GAAP
applied consistently in the manner applied in the Financial Statements, except
as otherwise provided in the calculation of Target Working Capital as set forth
in Exhibit D, and except as otherwise provided in Schedule 1.4, (but for the
purposes of preparing the Closing Working Capital Statement only, without regard
to any income Tax assets or liabilities).

“Northern Border Indemnitees” means Northern Border, Northern Border’s
Affiliates (including, without limitation, the Entities) and their respective
Representatives.

“Northern Border Material Adverse Effect” means with respect to Northern Border
any event, change or effect that individually or in the aggregate has or would
reasonably be expected to have a material adverse effect upon the condition
(financial or otherwise), business, assets, liabilities, or results of
operations of Northern Border, taken as a whole; excluding any adverse change,
event or effect arising from: (i) conditions generally affecting the United
States economy or generally affecting one or more industries in which Northern
Border operates; (ii) national or international political conditions, including
terrorism or the engagement by the United States in hostilities or acts of war;
(iii) financial, banking or securities markets (including any disruption thereof
and any decline in the price of any security or any market index); (iv) changes
in GAAP which are not specific to Northern Border; (v) changes in any laws,
rules, regulations, orders, or other binding directives issued by any
Governmental Authority generally affecting one or more industries in which
Northern Border operates; (vi) the public announcement, pendency or completion
of the transactions contemplated by this Agreement or (vii) seasonal reductions
in revenues and/or earnings of Northern Border in the ordinary course of
business. References in this Agreement to dollar amount thresholds shall not be
deemed to be a measure of a Northern Border Material Adverse Effect or
materiality.

“Northern Border Transaction” means the transactions provided for under the
terms of the Northern Border Transaction Agreements when viewed on a collective
basis.

 

51



--------------------------------------------------------------------------------

“Northern Border Transaction Agreements” means this Agreement, the Contribution
Agreement, the TransCanada Agreement, the Amendment and each agreement,
instrument, certificate or similar document executed and delivered by Northern
Border pursuant to the terms of this Agreement, the Contribution Agreement, the
TransCanada Agreement and the Amendment.

“ONEOK Indemnitees” means ONEOK, ONEOK’s Affiliates and their respective
Representatives.

“Patents” shall have the meaning ascribed to it in the definition of
Intellectual Property Assets.

“Permit” means any license, franchise, permit, consent, permission, concession,
order, approval, authorization, qualification or registration from, of or with a
Governmental Authority.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure Legal Proceeding shall have been
commenced: (a) Liens for Taxes, assessments and governmental charges or levies
arising in the ordinary course of business and not yet delinquent or Liens that
are solely financial in nature and are accounted for as current liabilities in
the determination of the Net Working Capital Adjustment; (b) Liens imposed by
any applicable Legal Requirement, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s liens and other similar liens arising in the ordinary
course of business securing obligations or which are being contested in good
faith by appropriate proceedings and for which appropriate reserves have been
established to the extent they exceed $500,000; (c) pledges or deposits to
secure obligations under workers’ compensation laws or similar legislation or to
secure public or statutory obligations; (d) deposits to secure the performance
of bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business consistent with past
practice; (e) all matters of record, including, without limitation, survey
exceptions, reciprocal easement agreements and other encumbrances on title to
real property, and all special exceptions included in title insurance policies
or title opinions issued to any Entity, in each case that could not result in
future denial of possession and do not unreasonably interfere with the use of
the properties in the Business; (f) all applicable zoning, entitlement,
conservation restrictions and other land use and environmental regulations that
do not unreasonably interfere with the use of the properties in the Business;
(g) all exceptions, restrictions, easements, charges, rights-of-way and other
Liens set forth in any Permits or other state, local or municipal franchise
applicable to any Entity or any of their respective properties that do not
unreasonably interfere with the use of the properties in the Business; (h) any
encumbrances, restrictions, defects in title or other similar Liens that could
not result in future denial of possession and do not unreasonably interfere with
the use of the properties in the Business; (i) the rights of licensors and
licensees under licenses executed in the ordinary course of business that do not
unreasonably interfere with the use of the properties in the Business; and
(j) Liens created by Northern Border or its successors and assigns.

“Person” means any individual, partnership, corporation, limited liability
company, trust, other entity or Governmental Authority.

 

52



--------------------------------------------------------------------------------

“Related Agreements” means any agreement, instrument, certificate or similar
document executed and delivered pursuant to this Agreement (including, without
limitation, the Other Transaction Agreements and the Amendment).

“Representative” means with respect to a Person, such Person’s officers,
directors, managers, partners, employees, agents, attorneys, accountants,
advisors and representatives. With respect to Northern Border, “Representative”
shall include the Chairman of its Audit Committee.

“Securities Act” means the Securities and Exchange Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

“SEC” means the Securities and Exchange Commission.

“Shared Contract” means any Contract (other than Drop-Down Contracts,
Intercompany Accounts, confidentiality agreements, Employee Benefit Plans, and
employment or secondment agreements), to which an Entity is not a party and to
which ONEOK or any Affiliate of ONEOK (other than an Entity) is a party and
which directly benefits both (i) an Entity, and (ii) ONEOK or any Affiliate of
ONEOK (other than an Entity).

“Software” means any and all of the following, other than “shrink wrap”
licenses, that are primarily used by any of the Entities: (i) computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether in source code or object code, (ii) databases and
compilations, including any and all data and collections of data, whether
machine readable or otherwise, (iii) descriptions, flow-charts and other work
product used to design, plan, organize and develop any of the foregoing,
screens, user interfaces, report formats, firmware, development tools,
templates, menus, buttons and icons and (iv) documentation, including user
manuals and other training documentation, related to any of the foregoing.

“Subsidiary” means with respect to any Person, the corporations, partnerships,
limited liability companies, joint ventures, associations and other entities
controlled by such Person directly or indirectly through one or more
intermediaries.

“Target Working Capital” means the amount shown as the Target Working Capital on
Exhibit D.

“Tax” or “Taxes” means all taxes, charges, levies, fees, or other assessments
imposed by any federal, state, local or foreign Tax Authority, including, but
not limited to, any income, gross income, gross receipts, profits, capital
stock, franchise, business, withholding payroll, social security, workers’
compensation, unemployment, disability, property, ad valorem, stamp, excise,
occupation, service, sales, use, license, lease, transfer, import, export, value
added, goods and services, alternative minimum, estimated or other similar tax
(including any fee, assessment, or other charge in the nature of or in lieu of
any tax), and any interest, penalties, additions to tax, or additional amounts
in respect of the foregoing.

“Tax Authority” means, with respect to any Tax, the Governmental Authority that
imposes such Tax and the agency (if any) charged with the collection or
administration of such Tax for such entity.

 

53



--------------------------------------------------------------------------------

“Tax Benefits” means any refund of Taxes, reduction in liability for Taxes, or
credit against Taxes.

“Tax Law” means the law (including any applicable regulations or any
administrative pronouncement) of any Governmental Authority relating to any Tax.

“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as provided under the applicable Tax Law.

“Tax Return” means any report of Taxes due, any claims for refund of Taxes paid,
any information return with respect to Taxes or any other similar report,
statement, declaration, or document required to be filed under applicable Tax
Law, including any attachments, exhibits or other materials submitted with any
of the foregoing and including any amendments or supplements to any of the
foregoing.

“Trademarks” shall have the meaning ascribed to it in the definition of
Intellectual Property Assets.

“Trade Secrets” shall have the meaning ascribed to it in the definition of
Intellectual Property Assets.

“Transfer Taxes” means all sales, use, transfer, stock transfer, real property
transfer, documentary, gains, stamp recording and similar Taxes and fees
(including any penalties, interest or additions) incurred in connection with the
transactions contemplated by this Agreement.

11.19 Other Defined Terms. For the purpose of this Agreement, the following
terms shall have the meanings given in the indicated Sections of this Agreement:

INDEX

 

Term

   Section

1935 Act

   2.17

Aggregate Northern Border Damages

   9.3(a)

Aggregate ONEOK Damages

   9.3(a)

Agreement

   Preamble

Audits

   2.6(e)

Balance Sheet

   2.5(a)

Balance Sheet Date

   2.5(a)

 

54



--------------------------------------------------------------------------------

Books and Records

   5.2(b)(i)

Business

   Recitals

Claim

   9.7(a)

Closing

   1.3(a)

Closing Date

   1.3(a)

Closing Working Capital

   1.4(a)

Closing Working Capital Statement

   1.4(a)

Common Units

   3.1(e)(v)

Companies

   Recitals

Company

   Recitals

Company Subsidiary

   2.2

Contribution Agreement

   7.1(h)

Controlling Party

   10.7(c)

Conversion Transactions

   6.11

CPR Rules

   11.12

Entities

   2.2

Entity

   2.2

Entity Intellectual Property Assets

   2.9

FERC

   6.1

Final Closing Working Capital

   1.4(c)

Financial Statements

   2.5(a)

FMV Schedules

   10.10(a)

Governmental Approvals

   6.3(a)

GP Purchase Agreement

   7.1(h)

Indemnitee

   9.7(a)

 

55



--------------------------------------------------------------------------------

Indemnitor

   9.7(a)

Indemnity Threshold

   9.3(a)

Interim Financial Statements

   6.12

KCC Consent

   7.1(g)

License Period

   6.9

Material Contracts

   2.10(a)

Minimum Claim Amount

   9.3(a)

Net Working Capital Adjustment

   1.4(d)(ii)

Neutral Auditors

   1.4(c)

NGA

   2.17

Non-Controlling Party

   10.7(c)

Northern Border

   Preamble

Northern Border Credit Agreement Amendments

   7.2(k)

Northern Border Credit Agreements

   7.2(k)

Northern Border Disclosure Schedules

   3

Northern Border Indemnity Cap

   9.3(b)

Northern Border Returns

   10.4(b)

OCC Consent

   7.1(g)

ONEOK

   Preamble

ONEOK Disclosure Schedules

   2

ONEOK Guaranty Agreement

   1.3(b)(ii)

ONEOK Indemnity Cap

   9.3(b)

ONEOK Marks

   6.9

Operating Assets

   2.18(a)

Other Transaction Agreements

   7.1(h)

 

56



--------------------------------------------------------------------------------

Parties

   Preamble

Party

   Preamble

Part-Year Fraction

   10.5(a)

Pre-Closing Period

   4.1

Pre-Closing Taxable Period

   10.6(a)(i)

Purchase Price

   1.2

Related Party

   2.14

Resolution Period

   1.4(b)

Services Agreement

   1.3(b)(ii)

Shares

   Recitals

Straddle Periods

   10.4(b)

Tax Controversy

   10.7(a)

Tax Indemnitor

   10.7(a)

Tax Records

   10.1

TransCanada Agreement

   7.1(h)

Viking Indenture

   7.2(m)

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the date set forth above by their duly authorized representatives.

 

ONEOK, INC.

By:  

/s/ David L. Kyle

Name:

 

David L. Kyle

Title:

  Chairman of the Board, President and
Chief Executive Officer

NORTHERN BORDER PARTNERS, L.P.

By:  

/s/ William R. Cordes

Name:

 

William R. Cordes

Title:

  Chief Executive Officer

 

58



--------------------------------------------------------------------------------

Schedule 1.3(b)(vi)

Form of Opinions to be Delivered by Counsel

for ONEOK

Unless otherwise defined herein, all capitalized terms defined in the Purchase
and Sale Agreement shall have the same meanings when used herein.

 

  1. ONEOK is a corporation duly organized, validly existing and in good
standing under the laws of the State of Oklahoma.

 

  2. ONEOK has all requisite corporate right, authority and power to execute,
deliver and perform its obligations under the Purchase and Sale Agreement and
each Related Agreement.

 

  3. The execution, delivery and performance by ONEOK of the Purchase and Sale
Agreement and each Related Agreement have been duly authorized by all necessary
corporate action of ONEOK, and no other corporate action on the part of ONEOK is
required in connection therewith.

 

  4. ONEOK has duly executed and delivered the Purchase and Sale Agreement and
each Related Agreement.

 

  5. The Purchase and Sale Agreement and each Related Agreement executed and
delivered by ONEOK pursuant to the Purchase and Sale Agreement constitutes valid
and binding obligations of ONEOK enforceable against ONEOK in accordance with
their respective terms.

 

  6. The execution, delivery and performance by ONEOK of the Purchase and Sale
Agreement and each Related Agreement executed and delivered by ONEOK, with or
without the giving of notice or the passage of time, or both, (i) do not and
will not conflict with or violate any provision of the certificate of
incorporation or bylaws of ONEOK, (ii) do not and will not conflict with or
violate any law, or regulation of any Governmental Authority, of the United
States of America or the laws of the State of Oklahoma applicable to ONEOK, and
(iii) do not and will not require under the federal laws of the United States of
America or the laws of the State of Oklahoma, any filing or registration by
ONEOK with, or approval or consent to ONEOK of, any Governmental Authority of
the United States of America or the State of Oklahoma that has not been made or
obtained, except for such violations or failures to obtain such approval,
consent or waiver that would not, individually or in the aggregate, have a
material adverse effect on the ability of ONEOK to perform its obligations under
the Purchase and Sale Agreement and each Related Agreement and consummate the
transactions contemplated thereby on the Closing Date.

 

59



--------------------------------------------------------------------------------

Schedule 1.3(c)(ii)

Form of Opinions to be Delivered by Counsel

for Northern Border

Unless otherwise defined herein, all capitalized terms defined in the Purchase
and Sale Agreement shall have the same meanings when used herein.

 

  1. The NBP Partnerships are limited partnerships duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

  2. The NBP Partnerships have all requisite partnership right, authority and
power to execute, deliver and perform their obligations under the Purchase and
Sale Agreement and each Related Agreement.

 

  3. The execution, delivery and performance by the NBP Partnerships of the
Purchase and Sale Agreement and each Related Agreement have been duly authorized
by all necessary partnership action of the NBP Partnerships, and no other
partnership action on the part of the NBP Partnerships is required in connection
therewith.

 

  4. The NBP Partnerships have duly executed and delivered the Purchase and Sale
Agreement and each Related Agreement.

 

  5. The Purchase and Sale Agreement and each Related Agreement executed and
delivered by the NBP Partnerships pursuant to the Purchase and Sale Agreement
constitutes valid and binding obligations of the NBP Partnerships enforceable
against the NBP Partnerships in accordance with their respective terms.

 

  6. The execution, delivery and performance by the NBP Partnerships of the
Purchase and Sale Agreement and each Related Agreement executed and delivered by
Northern Border, with or without the giving of notice or the passage of time, or
both, (i) do not and will not conflict with or violate any provision of the
organizational documents of the NBP Partnerships, (ii) do not and will not
conflict with or violate any law, or regulation of any Governmental Authority,
of the United States of America or the laws of the State of Delaware applicable
to the NBP Partnerships, (iii) do not and will not require under the federal
laws of the United States of America or the laws of the State of Delaware, any
filing or registration by the NBP Partnerships with, or approval or consent to
the NBP Partnerships of, any Governmental Authority of the United States of
America or the State of Delaware that has not been made or obtained, except for
such violations or failures to obtain such approval, consent or waiver that
would not, individually or in the aggregate, have a material adverse effect on
the ability of the NBP Partnerships to perform their obligations under the
Purchase and Sale Agreement and each Related Agreement and consummate the
transactions contemplated thereby on the Closing Date, and (iv) do not require
the consent or approval of the holders of Common Units.

 

60